Execution Copy

SECOND AMENDED AND RESTATED NOTE FUNDING AGREEMENT

Dated as of June 1, 2009

among

BXG TIMESHARE TRUST I
as Issuer,

BLUEGREEN CORPORATION
as Seller and Servicer,

BLUEGREEN TIMESHARE FINANCE CORPORATION I
as Depositor,

THE PURCHASERS PARTIES HERETO,
and

BRANCH BANKING AND TRUST COMPANY,
as Agent

 

 

 

 

--------------------------------------------------------------------------------

 

 

Relating to

BXG TIMESHARE TRUST I

Timeshare Loan-Backed VFN Notes, Series I

 

 

--------------------------------------------------------------------------------

 


--------------------------------------------------------------------------------



TABLE OF CONTENTS

 

 

 

 

 

 

 

 

 

Page

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

SECTION I.

DEFINITIONS

 

1

Section 1.1.

 

Definitions

 

1

Section 1.2.

 

Other Definitional Provisions

 

1

 

SECTION II.

AMOUNT AND TERMS OF COMMITMENTS

 

1

Section 2.1.

 

Purchases

 

2

Section 2.2.

 

Reductions, Increases and Extensions of Commitments

 

3

Section 2.3.

 

Fees, Expenses, Payments, Etc

 

4

Section 2.4.

 

Indemnification

 

5

Section 2.5.

 

Funding Termination Event

 

7

Section 2.6.

 

Notification of Note Rate

 

7

 

SECTION III.

CONDITIONS PRECEDENT

 

8

Section 3.1.

 

[Reserved]

 

8

Section 3.2.

 

Condition to Borrowings

 

10

Section 3.3.

 

Transfers Pursuant to Section 2.2(e)

 

11

 

SECTION IV.

REPRESENTATIONS AND WARRANTIES

 

11

Section 4.1.

 

Representations and Warranties of Bluegreen

 

11

Section 4.2.

 

Representations and Warranties of the Issuer

 

14

Section 4.3.

 

Representations and Warranties of the Depositor

 

16

 

SECTION V.

COVENANTS

 

18

Section 5.1.

 

Covenants

 

18

 

SECTION VI.

TAXES, ETC

 

23

Section 6.1.

 

[Reserved]

 

23

Section 6.2.

 

[Reserved]

 

24

Section 6.3.

 

Taxes

 

24

Section 6.4.

 

Nonrecourse Obligations; Limited Recourse

 

26

 

SECTION VII.

THE AGENT

 

26

Section 7.1.

 

Appointment

 

26

Section 7.2.

 

Delegation of Duties

 

27

Section 7.3.

 

Exculpatory Provisions

 

27

Section 7.4.

 

Reliance by Agent

 

27

Section 7.5.

 

Notices

 

28

Section 7.6.

 

Non-Reliance on Agent and Other Purchasers

 

28

Section 7.7.

 

Indemnification

 

28

Section 7.8.

 

Agent in Its Individual Capacities

 

29

Section 7.9.

 

Successor Agent

 

29

Section 7.10.

 

Communications

 

29

Section 7.11.

 

Control by Purchasers

 

29

-i-

--------------------------------------------------------------------------------



 

 

 

 

 

SECTION VIII.

SECURITIES LAWS; TRANSFERS

 

30

Section 8.1.

 

Transfers of Notes

 

30

Section 8.2.

 

Register of Purchasers

 

33

 

SECTION IX.

MISCELLANEOUS

 

34

Section 9.1.

 

Amendments and Waivers

 

34

Section 9.2.

 

Notices

 

34

Section 9.3.

 

No Waiver; Cumulative Remedies

 

35

Section 9.4.

 

Successors and Assigns

 

36

Section 9.5.

 

Counterparts

 

36

Section 9.6.

 

Severability

 

36

Section 9.7.

 

Integration

 

36

Section 9.8.

 

Governing Law

 

36

Section 9.9.

 

Termination

 

36

Section 9.10.

 

Limited Recourse; No Proceedings

 

36

Section 9.11.

 

Survival of Representations and Warranties

 

37

Section 9.12.

 

Submission to Jurisdiction; Waivers

 

37

Section 9.13.

 

WAIVERS OF JURY TRIAL

 

38

Section 9.14.

 

Limitation of Liability of Owner Trustee

 

38

Section 9.15.

 

[RESERVED]

 

38

Section 9.16.

 

Hedging Requirements

 

39

LIST OF EXHIBITS

 

 

 

EXHIBIT A

 

Form of Investment Letter

EXHIBIT B

 

Form of Joinder Supplement

EXHIBIT C

 

Form of Transfer Supplement

EXHIBIT D

 

Form of Borrowing Notice

 

 

 

Schedule A

 

Subsidiaries and Divisions

Schedule B

 

Tradenames

Schedule C

 

Material Transactions

Schedule 4.1(k)

 

Tax Schedule

-ii-

--------------------------------------------------------------------------------



                    This SECOND AMENDED AND RESTATED NOTE FUNDING AGREEMENT
(this “Agreement”), dated as of June 1, 2009, by and among BXG TIMESHARE TRUST
I, a Delaware statutory trust (the “Issuer”), BLUEGREEN CORPORATION, a
Massachusetts corporation (“Bluegreen”), BLUEGREEN TIMESHARE FINANCE CORPORATION
I, a Delaware corporation (the “Depositor”), the PURCHASERS from time to time
parties hereto (collectively, the “Purchasers”) and BRANCH BANKING AND TRUST
COMPANY (“BB&T”), a North Carolina corporation, as agent for the Purchasers
(together with its successors in such capacity, the “Agent”) hereby amends and
restates in its entirety that certain Amended and Restated Note Funding
Agreement, dated as of March 1, 2008, as amended by Omnibus Amendment No. 2,
dated as of May 22, 2009, by and among the parties hereto and the other parties
named therein, and as further amended by Omnibus Amendment No. 3, dated as of
June 25, 2009, by and among the parties hereto and the other parties named
therein (the “Amended Agreement”), by and among the parties hereto.

WITNESSETH:

                    WHEREAS, the parties hereto desire to amend and restate in
its entirety the Amended Agreement as provided herein, and all actions required
to do so under the Amended Agreement have been taken;

                    WHEREAS, the Issuer, Bluegreen and U.S. Bank National
Association, a national banking association, as Indenture Trustee (together with
its successors in such capacity, the “Indenture Trustee”), are parties to a
certain Amended and Restated Indenture, dated as of March 1, 2008 (as the same
may from time to time be amended or otherwise modified, the “Indenture”),
pursuant to which the Issuer has issued its Timeshare Loan-Backed VFN Notes,
Series I, Class A (the “Class A Notes”), Timeshare Loan-Backed VFN Notes, Series
I, Class B (the “Class B Notes”), Timeshare Loan-Backed VFN Notes, Series I,
Class C (the “Class C Notes”), Timeshare Loan-Backed VFN Notes, Series I, Class
D (the “Class D Notes”), Timeshare Loan-Backed VFN Notes, Series I, Class E (the
“Class E Notes”, and together with the Class A Notes, the Class B Notes, the
Class C Notes and the Class D Notes, the “Notes”); and

                    WHEREAS, the Issuer may, from time to time, subject to and
in accordance with the terms of the Indenture and this Agreement, request
Borrowings, such Borrowings to be evidenced by the Notes.

                    NOW THEREFORE, in consideration of the mutual covenants
herein contained, and other good and valuable consideration, the receipt and
adequacy of which are hereby expressly acknowledged, the parties hereto agree as
follows:

SECTION I.          DEFINITIONS

                    Section 1.1.           Definitions. Capitalized terms used
but not defined herein shall have the meanings set forth in the “Second Amended
and Restated Standard Definitions” attached hereto as Annex A.

--------------------------------------------------------------------------------



                    Section 1.2.          Other Definitional Provisions. (a)
Unless otherwise specified therein, all terms defined in this Agreement shall
have the defined meanings when used in any certificate or other document made or
delivered pursuant hereto.

                                  (b)           The words “hereof”, “herein”,
and “hereunder” and words of similar import when used in this Agreement shall
refer to this Agreement as a whole and not to any particular provision of this
Agreement; and Section, subsection and Exhibit references are to this Agreement,
unless otherwise specified. The words “including” and “include” shall be deemed
to be followed by the words “without limitation”.

SECTION II.           AMOUNT AND TERMS OF COMMITMENTS

                    Section 2.1.          Purchases. (a) Each Purchaser hereby
directs that the Notes be registered in the name of the Agent, as nominee on
behalf of the Purchasers from time to time hereunder.

                                  (b)           On and subject to the terms and
conditions of this Agreement from the Amendment Date and prior to the Facility
Termination Date, each Committed Purchaser severally, agrees to advance its
Commitment Percentage of each Borrowing requested; provided that in no event
shall a Committed Purchaser be required on any date to make an advance exceeding
its aggregate Available Commitment, (determined prior to giving effect to such
advance or the Maximum Borrowing Amount); provided, further that in no event
shall Borrowings occur more frequently than once every calendar month unless
otherwise approved by the Agent.

                                  (c)           Such advance shall be made
available to the Issuer, subject to the satisfaction of the conditions specified
in Section 3.2 hereof, at or prior to 2:00 p.m. New York City time on the
applicable Funding Date by deposit of immediately available funds to an account
designated by the Issuer to the Agent.

                                  (d)           Each Borrowing on the applicable
Funding Date shall be made on prior notice from the Issuer received by the Agent
(such notice, a “Borrowing Notice”) not later than 10:00 a.m. New York City time
on the second Business Day preceding such Funding Date. Each Borrowing Notice
shall be irrevocable and shall specify (i) the aggregate amount of the
Borrowing, which may not exceed the Maximum Borrowing Amount, and (ii) the
applicable Funding Date (which shall be a Business Day) and shall be in
substantially in the form attached hereto as Exhibit D. Borrowings may occur on
any Business Day. The Agent shall promptly forward a copy of all Borrowing
Notices to each Purchaser no later than Noon on the same day received.

                                  (e)           Pursuant to the Indenture, the
Issuer shall issue five Classes of Notes – the Class A Notes, the Class B Notes,
the Class C Notes, the Class D Notes and the Class E Notes. Each Borrowing shall
be evidenced by a corresponding increase in the Outstanding Note Balance of each
Class of Notes. A Class of Notes will have its Outstanding Note Balance
increased on each Funding Date by an amount equal to the product of (A) the
amount of such Borrowing and (B) such Class’ Percentage Interest.

-2-

--------------------------------------------------------------------------------



                                  (f)            Payments on the Notes shall be
made as provided in the Indenture and the Agent shall allocate to the Purchasers
each payment in respect of the Notes received by the Agent in its capacity as
nominee of the Purchasers.

                                  (g)          The Agent shall keep records of
each Borrowing, each Interest Accrual Period applicable thereto, the interest
rate(s) applicable to the Notes and each payment of principal and interest
thereon. Such records shall be rebuttably presumptive evidence of the subject
matter thereof absent manifest error.

                                  (h)           The aggregate minimum advance
for a Funding Date shall be $4,000,000; provided, however, that if the Available
Commitment shall be less than $4,000,000, the minimum advance shall be equal to
the Available Commitment.

                    Section 2.2.           Reductions, Increases and Extensions
of Commitments. (a) At any time the Issuer may, acting at the direction of the
Residual Interest Owner, upon at least three Business Days’ prior written notice
to the Agent, terminate the Commitments or reduce the aggregate Commitments;
provided, however, such Commitments may not be reduced to an amount less than
$50,000,000; provided, further, that any such reduction shall not entitle the
Issuer to prepay the balance of the Notes other than through Available Funds.
Each such partial reduction shall be in an aggregate amount of $5,000,000 or
integral multiples of $1,000,000 in excess thereof (or such other amount
requested by the Issuer to which the Committed Purchasers consent). Reductions
of the aggregate Commitments pursuant to this subsection 2.2(a) shall be
allocated pro rata among the Committed Purchasers in accordance with each
Committed Purchaser’s Commitment Percentage. At any time, the Agent may upon the
request of the Residual Interest Owner and the consent of all the Committed
Purchasers (which consent may be withheld in their sole discretion), increase
the Commitments of the Committed Purchasers.

                                  (b)           On the Facility Termination
Date, the Commitment of each Committed Purchaser shall be automatically reduced
to zero.

                                  (c)            On the Amendment Date, Branch
Banking and Trust Company has executed an amended and restated Joinder
Supplement (as defined below) and on the Amendment Date is a Committed Purchaser
hereunder. Subject to the provisions of subsections 8.1(a) and 8.1(b), any other
Person may from time to time with the consent of the Agent and the Issuer become
a party to this Agreement as a Purchaser by (i) delivering to the Issuer an
Investment Letter and (ii) entering into an agreement substantially in the form
attached hereto as Exhibit B hereto (a “Joinder Supplement”), with the Agent and
the Issuer, acknowledged by the Servicer, which shall specify (A) the name and
address of such Person for purposes of Section 9.2 hereof, (B) its Commitment,
if any, and (C) the other information provided for in such form of Joinder
Supplement. Upon its receipt of a duly executed Joinder Supplement, the Agent
shall on the effective date determined pursuant thereto give notice of such
effectiveness to the Issuer, the Servicer and the Indenture Trustee.

                                  (d)           A Joinder Supplement may provide
for a reduction in the Commitment of a Committed Purchaser if, in accordance
with the terms thereof, proper notice is delivered to the Agent, the Issuer and
the Servicer. At any time such notice is received from a

-3-

--------------------------------------------------------------------------------



Committed Purchaser, the Commitment of such Committed Purchaser shall be reduced
as provided for therein.

                                  (e)            So long as no Event of Default
has occurred and is continuing (unless otherwise agreed by the Agent), no more
than 75 and no less than 45 days prior to the Commitment Expiration Date, the
Issuer may request, through the Agent, that each Purchaser extend the Commitment
Expiration Date to a date which is up to 364 days after the Commitment
Expiration Date then in effect, which decision will be made by each Purchaser in
its sole discretion. Upon receipt of any such request, the Agent shall promptly
notify each Purchaser thereof. Within 10 Business Days of notice from the Agent,
each Purchaser shall notify the Agent of its willingness or refusal to so extend
the Commitment Expiration Date (the “Extension Notice Deadline”). The Agent
shall notify the Issuer of such willingness or refusal by the Purchasers within
five Business Days of the Extension Notice Deadline. If any Purchaser notifies
the Agent of its refusal to extend or does not expressly notify the Agent that
it is willing to extend the Commitment Expiration Date by the applicable
Extension Notice Deadline (each a “Non-Extending Purchaser”), the Commitment
Expiration Date shall not be so extended.

                                  (f)            On the Amendment Date, the
aggregate Commitments and the Maximum Facility Balance shall each be
$150,000,000.

                    Section 2.3.           Fees, Expenses, Payments, Etc. (a)
Bluegreen agrees to pay to the Agent and the Placement Agent, the Fees and other
amounts set forth in the Fee Letters at the times specified therein.

                                  (b)            Bluegreen further agrees to pay
on the earlier of the Payment Date in July 2009 and the initial Funding Date
after the Amendment Date, to the Agent all reasonable costs and expenses in
connection with the preparation, execution, delivery, administration (including
any requested amendments, waivers or consents of any of the Transaction
Documents) of this Agreement, the Transaction Documents, and the other documents
to be delivered hereunder or in connection herewith, including the reasonable
fees for the Agent’s counsel and out-of-pocket expenses of counsel for the Agent
with respect thereto.

                                  (c)           Bluegreen agrees to pay to the
Agent and, following the occurrence and during the continuance of an Event of
Default other than one arising from the failure of the Obligors to make payments
on the Timeshare Loans, each Purchaser, promptly following presentation of an
invoice therefor, all reasonable costs and expenses (including reasonable fees
and expenses of counsel), if any, in connection with the enforcement of any of
the Transaction Documents, and the other documents delivered thereunder or in
connection therewith.

                                  (d)            Bluegreen further agrees to pay
on demand any and all documentary, stamp, transfer and other taxes and
governmental fees payable in connection with the execution, delivery, filing and
recording of any of the Transaction Documents or the other documents and
agreements to be delivered hereunder and thereunder or otherwise in connection
with the issuance of the Notes, and agrees to save each Purchaser and the Agent
harmless from and against any liabilities with respect to or resulting from any
delay in paying or any omission to pay such taxes and fees.

-4-

--------------------------------------------------------------------------------



                                  (e)           Periodic fees or other periodic
amounts payable hereunder shall be calculated, unless otherwise specified in the
Fee Letters, on the basis of a 360-day year and for the actual days elapsed.

                                  (f)           All payments to be made
hereunder or under the Indenture, whether on account of principal, interest,
fees or otherwise, shall be made without setoff or counterclaim and shall be
made prior to 1:00 p.m. New York City time on the due date thereof to the
Agent’s account specified in subsection 9.2(b) hereof or directly to the
Purchasers’ accounts if the Agent so instructs the Indenture Trustee. Payments
received after 1:00 p.m. New York City time shall be deemed to have been made on
the next Business Day. In any event, the Agent shall forward or instruct the
Indenture Trustee to forward to the Purchasers their respective portion of such
payments in immediately available funds for receipt no later than 3:00 p.m. New
York City time on the date received. Notwithstanding anything herein to the
contrary, if any payment due hereunder becomes due and payable on a day other
than a Business Day, the payment date thereof shall be extended to the next
succeeding Business Day and in the case of principal, interest shall accrue
thereon at the applicable rate during such extension. To the extent that (i) the
Indenture Trustee, the Depositor, the Seller, the Issuer or the Servicer makes a
payment to the Agent or a Purchaser or (ii) the Agent or a Purchaser receives or
is deemed to have received any payment or proceeds for application to an
obligation, which payment or proceeds or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside or required to
be repaid to a Indenture Trustee, receiver or any other party under any
bankruptcy or insolvency law, state or Federal law, common law, or for equitable
cause, then, to the extent such payment or proceeds are set aside, the
obligation or part thereof intended to be satisfied shall be revived and
continue in full force and effect, as if such payment or proceeds had not been
received or deemed received by the Agent or the Purchasers, as the case may be.

                    Section 2.4.           Indemnification. (a) Bluegreen (the
“Indemnitor”) agrees to indemnify and hold harmless the Agent and each Purchaser
and any shareholders, members, directors, officers, employees, agents or
Affiliates thereof, of the Agent or Purchasers (each such Person being referred
to as an “Indemnitee”) from and against any and all claims, damages, losses,
liabilities, costs or expenses whatsoever (including reasonable fees and
expenses of legal counsel) which such Indemnitee may incur (or which may be
claimed against such Indemnitee) arising out of, by reason of or in connection
with the execution and delivery of, or payment or other performance under, or
the failure to make payments or perform under, any Transaction Document or the
issuance of the Notes (including in connection with the preparation for defense
of any investigation, litigation or proceeding arising out of, related to or in
connection with such execution, delivery, payment, performance or issuance),
except (i) to the extent that any such claim, damage, loss, liability, cost or
expense shall be caused by the willful misconduct, bad faith, recklessness or
gross negligence of, or breach of any representation or warranty in any
Transaction Document by, any Indemnitee, (ii) to the extent that any such claim,
damage, loss, liability, cost or expense is covered or addressed by subsection
2.3(c) or (d) hereof, (iii) to the extent that any such claim, damage, loss,
liability, cost or expense relates to disclosure made by the Agent or a
Purchaser in connection with an Assignment or Participation pursuant to Section
8.1 hereof which disclosure is not based on information given to the Agent or
such Purchaser by or on behalf of Bluegreen, or any affiliate thereof or by or
on behalf of the Indenture Trustee or (iv) to the extent that such claim,
damage, loss, liability, cost or expense shall be caused by any

-5-

--------------------------------------------------------------------------------



default in payment of any Timeshare Loan. The foregoing indemnity shall include
any claims, damages, losses, liabilities, costs or expenses to which any such
Indemnitee may become subject under the Securities Act, the Securities Exchange
Act of 1934, as amended, the Investment Company Act of 1940, as amended, or
other federal or state law or regulation arising out of or based upon any untrue
statement or alleged untrue statement of a material fact in any disclosure
document relating to the Notes or any amendments thereof or supplements thereto,
in any case, provided or approved by the Issuer (other than statements provided
by the Indemnitee expressly for inclusion therein) or arising out of, or based
upon, the omission or the alleged omission to state a material fact necessary to
make the statements therein or any amendment thereof or supplement thereto, in
light of the circumstances in which they were made, not misleading (other than
with respect to statements provided by the Indemnitee expressly for inclusion
therein).

                                  (b)           Promptly after the receipt by an
Indemnitee of a notice of the commencement of any action against an Indemnitee,
such Indemnitee will notify the Agent and the Agent will, if a claim in respect
thereof is to be made against an Indemnitor pursuant to subsection 2.4(a)
hereof, notify such Indemnitor in writing of the commencement thereof; but the
omission so to notify such party will not relieve such party from any liability
which it may have to such Indemnitee pursuant to the preceding paragraph except
to the extent the Indemnitor is prejudiced by such failure. If any such action
is brought against an Indemnitee and it notifies an Indemnitor of its
commencement, such Indemnitor will be entitled to participate in and, to the
extent that it so elects by delivering written notice to the Indemnitee promptly
after receiving notice of the commencement of the action from the Indemnitee to
assume the defense of any such action, with a single counsel mutually
satisfactory to such Indemnitor and each affected Indemnitee. After receipt of
such notice by an Indemnitor from an Indemnitee, such Indemnitor will not be
liable to such Indemnitee for any legal or other expenses except as provided
below and except for the reasonable costs of investigation incurred by the
Indemnitee in connection with the defense of such action. Each Indemnitee will
have the right to employ its own counsel in any such action, but the fees,
expenses and other charges of such counsel will be at the expense of the such
Indemnitee unless (i) the employment of such counsel by such Indemnitee has been
authorized in writing by such Indemnitor, (ii) such Indemnitor shall have failed
to assume the defense and employ counsel, (iii) the named parties to any such
action or proceeding (including any impleaded parties) include both such
Indemnitee and either an Indemnitor or another person or entity that may be
entitled to indemnification from an Indemnitor (by virtue of this Section 2.4 or
otherwise) and such Indemnitee shall have been advised by counsel that there may
be one or more legal defenses available to such Indemnitee which are different
from or additional to those available to an Indemnitor or such other party or
shall otherwise have reasonably determined that the co-representation would
present such counsel with a conflict of interest (in which case the Indemnitor
will not have the right to direct the defense of such action on behalf of the
Indemnitee). In any such case described in clauses (i) through (iii) of the
preceding sentence, the reasonable fees, disbursements and other charges of
counsel will be at the expense of the Indemnitor; it being understood that in no
event shall the Indemnitors be liable for the fees, disbursements and other
charges of more than one counsel (in addition to any local counsel) for all
Indemnitees in connection with any one action or separate but similar or related
actions arising out of the same general allegations or circumstances. An
Indemnitor shall not be liable for any settlement of any such action, suit or
proceeding effected without its written consent, which shall not be unreasonably
withheld, but if settled with the written consent of an Indemnitor or if there
shall be a final judgment for the plaintiff in any such action, suit or

-6-

--------------------------------------------------------------------------------



proceeding, such Indemnitor agrees to indemnify and hold harmless any Indemnitee
to the extent set forth in this Agreement from and against any loss, claim,
damage, liability or reasonable expense by reason of such settlement or
judgment. No Indemnitor shall, without the prior written consent of an
Indemnitee (not to be unreasonably withheld), settle or compromise or consent to
the entry of any judgment in any pending or threatened claim, action, suit or
proceeding in respect of which indemnification may be sought hereunder, if such
settlement, compromise or consent includes an admission of culpability or
wrong-doing on the part of such Indemnitee or the entry or an order, injunction
or other equitable or nonmonetary relief (including any administrative or other
sanctions or disqualifications) against such Indemnitee or if such settlement,
compromise or consent does not include an unconditional release of such
Indemnitee from all liability arising out of such claim, action, suit or
proceeding.

                              (c)              The obligations of Bluegreen
under this Agreement shall be absolute, unconditional and irrevocable and shall
be performed strictly in accordance with the terms of this Agreement. Without
limiting the foregoing, neither the lack of validity or enforceability of, or
any modification to, any Transaction Document nor the existence of any claim,
setoff, defense (other than a defense of payment) or other right which Bluegreen
may have at any time against the Agent, any Purchaser or any other Person,
whether in connection with any Transaction Document or any unrelated
transactions, shall constitute a defense to such obligations.

                    Section 2.5.          Funding Termination Event. If any
Funding Termination Event shall occur and be continuing, (a) if such event is a
Funding Termination Event specified in clause (i) or (ii) of paragraph (d) of
the definition thereof or paragraphs (d) and (e) of the definition of Event of
Default, the Commitment of each Committed Purchaser shall automatically be
reduced to zero, and (b) if such event is any other Funding Termination Event,
with the consent of the Required Purchasers, the Agent may, or upon the request
of the Required Purchasers, the Agent shall, by notice to the Issuer, reduce the
Commitments of each Committed Purchaser to zero, whereupon the Commitments shall
immediately be reduced to zero.

                    Section 2.6.         Notification of Note Rate. On the third
Business Day immediately preceding each Determination Date, the Agent shall
calculate the Note Rate and the Interest Distribution Amount applicable to all
Notes for the applicable Interest Accrual Period and shall notify the Indenture
Trustee and the Servicer of such rate and amount by written notice.

SECTION III.          CONDITIONS PRECEDENT

                    Section 3.1.         Conditions to Amendment Date. The
following shall be conditions precedent to the Amendment Date:

                              (a)             This Agreement and the other
Transaction Documents shall have become effective in accordance with their
respective terms.

                              (b)               All of the terms, covenants,
agreements and conditions of this Agreement, the Fee Letter and the other
Transaction Documents to be complied with and performed by Bluegreen, the
Seller, the Servicer, the Issuer, the Depositor, the Owner Trustee or

-7-

--------------------------------------------------------------------------------



the Indenture Trustee, as the case may be, by the Amendment Date shall have been
complied with in all material respects or otherwise waived by the Agent.

                              (c)          Each of the representations and
warranties of each of Bluegreen, the Seller, the Servicer, the Issuer, the
Depositor, the Owner Trustee or the Indenture Trustee, as the case may be, made
in this Agreement and in the other Transaction Documents shall be true and
correct in all material respects as of the time of the Amendment Date as though
made as of such time (except to the extent that they expressly relate to an
earlier or later time).

                              (d)          No Funding Termination Event, Event
of Default, Servicer Event of Default under any Transaction Document or event
that with the giving of notice or lapse of time or both would constitute such an
amortization event or other termination event shall have occurred and be
continuing.

                              (e)          The Agent shall have received (and,
to the extent requested, made available to each Purchaser):

                                           (i)          Certified copies of the
resolutions of the Board of Directors of each of Bluegreen and the Depositor
approving this Agreement and the Transaction Documents to which it is a party
and any other documents contemplated thereby and certified copies of all
documents evidencing other necessary corporate action and governmental
approvals, if any, with respect to this Agreement and the Transaction Documents
to which it is a party and any other documents contemplated thereby;

                                           (ii)          An officer’s
certificate of each of Bluegreen, the Depositor and the Owner Trustee,
certifying the names and true signatures of the officers authorized to sign this
Agreement and the Transaction Documents and any other documents to be delivered
by it hereunder or thereunder;

                                           (iii)          A copy of the bylaws
of each of Bluegreen and the Depositor, certified by an officer thereof;

                                           (iv)          A copy of the charter
of each of Bluegreen and the Depositor, a certificate as to the good standing of
Bluegreen from the Secretary of State of the Commonwealth of Massachusetts and a
certificate as to the good standing of the Depositor from the Secretary of State
of the State of Delaware, in each case dated as of a recent date;

                                           (v)          Proper financing
statements under the UCC of all jurisdictions that the Agent may deem necessary
or desirable in order to perfect the ownership and security interests
contemplated by the Purchase Agreement, the Sale Agreement, the Indenture and
this Agreement;

                                           (vi)          Acknowledgment copies
of proper financing statements, if any, necessary to release all security
interests and other rights of any Person in the Trust Estate previously granted
by the Seller, the Depositor or the Issuer;

-8-

--------------------------------------------------------------------------------



                                           (vii)          Completed requests for
information, dated on or before the Amendment Date, in all jurisdictions
referred to in subsection (vi) above that name the Issuer, the Depositor or
Bluegreen as debtor, together with copies of such other financing statements;

                                           (viii)         A favorable opinion of
counsel to Bluegreen, dated the Amendment Date, in form and substance
satisfactory to the Agent, such opinion to permit reliance by the Purchasers;

                                           (ix)            A favorable opinion
of counsel to Vacation Trust, Inc., dated the Amendment Date, in form and
substance satisfactory to the Agent related to corporate, regulatory and
insolvency matters, such opinion to permit reliance by the Purchasers;

                                           (x)             A favorable written
opinion of counsel to the Owner Trustee and special Delaware counsel to the
Issuer, dated the Amendment Date, in form and substance satisfactory to the
Agent, such opinion to permit reliance by the Purchasers;

                                           (xi)           A favorable written
opinion of counsel to the Issuer, dated the Amendment Date, in form and
substance satisfactory to the Agent, such opinion to permit reliance by the
Purchasers;

                                           (xii)           A favorable written
opinion of internal counsel for the Indenture Trustee and the Custodian each
dated the Amendment Date, as to general corporate matters and such other matters
with respect to the Indenture Trustee and Custodian as the Agent may reasonably
request, such opinion to permit reliance by the Purchasers,

                                           (xiii)          A favorable written
opinion of internal counsel for the Backup Servicer dated the Amendment Date as
to general corporate matters and such other matters with respect to the Backup
Servicer as the Agent may reasonably request, such opinion to permit reliance by
the Purchasers,

                                           (xiv)          A copy of the
documentation evidencing the release of all liens attaching to the Timeshare
Loans pursuant to previous financings;

                                           (xv)            Executed copies of
each of the Transaction Documents; and

                                           (xvi)           Such other documents,
instruments, certificates and opinions as the Agent may reasonably request
including those set forth as the closing list delivered to the Seller in
connection with this transaction.

                              (f)          No action, suit, proceeding or
investigation by or before any Governmental Authority shall have been instituted
to restrain or prohibit the consummation by the Agent or the Purchasers of, or
to invalidate, the transactions contemplated by this Agreement or the
Transaction Documents in any material respect.

                    Section 3.2.          Condition to Borrowings. The following
shall be conditions precedent to any funding by a Purchaser on each Funding Date
(unless otherwise indicated) (which conditions must be satisfied no later than
2:00 p.m. New York City time on the Business Day immediately preceding such
Funding Date):

-9-

--------------------------------------------------------------------------------



                              (a)          The Issuer shall have timely
delivered a Borrowing Notice pursuant to subsection 2.1(d) hereof;

                              (b)          The representations and warranties of
Bluegreen, the Issuer and the Depositor set forth or referred to in Section 4.1,
4.2 and 4.3 hereof shall be true and correct in all material respects on the
date of such Borrowing as though made on and as of such date (except where such
representation or warranty specifically relates to any earlier date, in which
case such representation and warranty shall have been true and correct in all
material respects as of such earlier date); no event which is, or upon the
giving of notice, the lapse of time or both would be, a Funding Termination
Event shall have occurred and be continuing on such date;

                              (c)          Both immediately prior to and after
giving effect to such Borrowing and the application of the proceeds thereof as
provided herein and in the Indenture, the Outstanding Note Balance shall not
exceed the Maximum Facility Balance and there shall not be a Borrowing Base
Deficiency;

                              (d)          All conditions specified in the
Indenture with respect to such Borrowing shall have been satisfied;

                              (e)          With respect to the initial Funding
Date after the Amendment Date, favorable written opinion letters of local
counsels for the Seller regarding certain state timeshare and real estate legal
matters related to each Initial Approved Opinion Resort and the related
Timeshare Loans, in form and substance satisfactory to the Agent regarding local
law matters, such opinion to permit reliance by the Purchasers;

                              (f)          If the Agent waives any of the
conditions set forth in Section 3.1 hereof on the Amendment Date, each such
condition shall be satisfied on or before the first Borrowing;

                              (g)          The weighted average FICO Scores of
the Obligors (who have FICO Scores) of the Funding Date Timeshare Loans is equal
to or greater than 690.

                              (h)          The following representations and
warranties with respect to each Funding Date Timeshare Loan, as of the related
Funding Date, are true and correct:

                                           (i)          the Funding Date
Timeshare Loan complies with the Credit Policy;

                                           (ii)          the related Obligor
thereunder has a FICO Score of 575 or greater, unless the Obligor has no FICO
Score;

                                           (iii)          if the related Obligor
thereunder either (A) has a FICO Score less than 600 or (B) is a United States
resident and does not have a FICO Score, such Obligor has made a down payment by
cash, check or credit card of at least 20% of the actual purchase price
(including closing costs) of the Timeshare Property (which cash down payment
may, in the case of a Sampler Converted Loan, be represented in whole or in part
by payments made on the related Sampler Loan) and no part of such payment has
been made or loaned to Obligor by Bluegreen or an Affiliate thereof; and

-10-

--------------------------------------------------------------------------------



                                           (iv)          the Funding Date
Timeshare Loan shall not have a Timeshare Loan Rate less than 15.90%, provided,
however, that if such Funding Date Timeshare Loan is a 50/50 Loan, it may have a
Timeshare Loan Rate less than 15.90%, but not less than 9.99%.

                              (i)           On such Funding Date, the aggregate
Loan Balance of the Funding Date Timeshare Loans with Obligors that have no FICO
Score and Obligors that are non-United States residents (without duplication)
does not exceed 5% of the aggregate Loan Balance of all Funding Date Timeshare
Loans acquired by the Issuer on such date.

                              (j)          Unless previously received on a
Funding Date, the Agent shall have received a favorable written opinion on
timeshare and real estate law matters for the Timeshare Loans to be included on
such Funding Date related to the Resort for which Bluegreen is seeking to have
Agent approve as an Additional Approved Opinion Resort, such opinion to permit
reliance by the Purchasers.

                              (k)          The Borrowing does not exceed the
Maximum Borrowing Amount.

SECTION IV.          REPRESENTATIONS AND WARRANTIES

                Section 4.1.        Representations and Warranties of Bluegreen.
Bluegreen hereby represents and warrants to the Agent and the Purchasers that as
of the date hereof, the Amendment Date and each Funding Date:

                              (a)          It is a corporation validly existing
and in good standing under the laws of the State of Massachusetts, with full
power and authority under such laws to own its properties and conduct its
business as such properties are currently owned and such business is currently
conducted and to execute, deliver and perform its obligations under this
Agreement and the Transaction Documents to which it is a party.

                              (b)          It has the power, authority and right
to make, execute, deliver and perform this Agreement and the Transaction
Documents to which it is a party and all the transactions contemplated hereby
and thereby and has taken all necessary action to authorize the execution,
delivery and performance of this Agreement and the Transaction Documents to
which it is a party. When executed and delivered, each of this Agreement and the
Transaction Documents to which it is a party will constitute its legal, valid
and binding obligations, enforceable in accordance with their respective terms,
subject, as to such enforceability, to applicable bankruptcy, reorganization,
insolvency, moratorium and other laws relating to or affecting creditors’ rights
generally from time to time in effect. The enforceability of its obligations
under such agreements may also be limited by general principles of equity,
regardless of whether such enforceability is considered in a proceeding in
equity or at law, and no representation or warranty is made with respect to the
enforceability of its obligations under any indemnification provisions in such
agreements to the extent that indemnification is sought in connection with
securities laws violations.

                              (c)          No consent, license, approval or
authorization of, or registration with, any Governmental Authority is required
to be obtained in connection with the execution,

-11-

--------------------------------------------------------------------------------



delivery or performance of each of this Agreement and the Transaction Documents
to which it is a party that has not been duly obtained and that is not and will
not be in full force and effect on the Amendment Date, except such that may be
required by applicable securities laws or UCC-1 Financing Statements as have
been prepared for filing.

                              (d)          The execution, delivery and
performance of each of this Agreement and the Transaction Documents to which it
is a party do not violate any provision of any existing law or regulation
applicable to it, any order or decree of any court to which it is subject, its
charter or By-laws, or any mortgage, indenture, contract or other agreement to
which it is a party or by which it or any significant portion of its properties
is bound (other than violations of such laws, regulations, orders, decrees,
mortgages, indentures, contracts and other agreements that, individually or in
the aggregate, would not have a material adverse effect on its ability to
perform its obligations under this Agreement or the Transaction Documents to
which it is a party).

                              (e)          There is no litigation or
administrative proceeding before any court, tribunal or governmental body
pending or, to its knowledge, threatened against it, with respect to this
Agreement, the Transaction Documents to which it is a party, the transactions
contemplated hereby or thereby or the issuance of the Notes, and there is no
such litigation or proceeding against it or any significant portion of its
properties that would have a material adverse effect on the transactions
contemplated by, or its ability to perform its obligations under, this Agreement
or the Transaction Documents to which it is a party.

                              (f)          It has delivered to the Agent
complete and correct copies of its audited financial statements for the fiscal
year ended on or about December 31, 2008.

                              (g)          No report, statement, exhibit or
other written information required to be furnished by Bluegreen or any of its
Affiliates, agents or representatives to the Agent or any Purchaser pursuant to
this Agreement or the Transaction Documents is or shall be inaccurate in any
material respect, or contains or shall contain any material misstatement of
fact, or omits or shall omit to state a material fact or any fact necessary to
make the statements contained therein not misleading, in each case, as of the
date it is or shall be dated or (except as otherwise disclosed to the Agent or
any Purchaser, as the case may be, at such time) as of the date so furnished.

                              (h)          Each of the Transaction Documents to
which it is a party is in full force and effect and no amortization, termination
or other event or circumstance has occurred thereunder or in connection
therewith that could reasonably be expected to result in the termination of any
such agreement or any other interruption of the ongoing performance by the
parties to each such agreement of their respective obligations thereunder.

                              (i)          Bluegreen repeats and reaffirms to
the Agent and the Purchasers each of the representations and warranties of
Bluegreen in the Transaction Documents to which it is a party and each other
document delivered in connection therewith or herewith, and represents that such
representations and warranties are true and correct in all material respects
(except where such representation or warranty specifically relates to any
earlier date, in which case such representation and warranty is repeated and
affirmed as of such earlier date).

-12-

--------------------------------------------------------------------------------



                              (j)          Based upon the Investment Letters of
the Purchasers and compliance with the terms of this Agreement and the
Transaction Documents, the sale of the Notes pursuant to the terms of this
Agreement and the Indenture will not require the registration of such Notes
under the Securities Act.

                              (k)          All tax returns (federal, state and
local) required to be filed with respect to Bluegreen have been filed (which
filings may be made by an Affiliate of Bluegreen on a consolidated basis
covering Bluegreen and other Persons) and there has been paid or adequate
provision made in its GAAP financial statements for the payment of all taxes,
assessments and other governmental charges in respect of Bluegreen (or in the
event consolidated returns have been filed, with respect to the Persons subject
to such returns), other than as on Schedule 4.1(k) hereto.

                              (l)          Based upon the Investment Letters of
the Purchasers, the representation letter from GSS Holdings, Inc. and compliance
with the terms of this Agreement and the Transaction Documents, the Indenture is
not required to be qualified under the Trust Indenture Act of 1939, as amended
and none of Bluegreen, the Depositor or the Issuer is required to be registered
under the Investment Company Act of 1940, as amended.

                              (m)        There has not been any material adverse
change in the business, operations, financial condition, properties or assets of
Bluegreen since the year ended December 31, 2008.

                              (n)          The chief executive office of
Bluegreen is at the address indicated in Section 9.2 hereof.

                              (o)          The Credit Policy and the Collection
Policy attached as Exhibits J and K to the Indenture, respectively (as the same
may be amended from time to time in accordance with the provisions of the
Indenture and this Agreement), fairly represent the policies of the Servicer
and, to the best knowledge of the Servicer, each is materially consistent with
the customary standard of prudent servicers of loans secured by timeshare
interests.

                              (p)          As of the date hereof: (i) Bluegreen
has only the subsidiaries and divisions listed on Schedule A to this Agreement;
and (ii) Bluegreen has, within the last five (5) years, operated only under the
tradenames identified in Schedule B to this Agreement, and, within the last five
years, has not changed its name, merged with or into or consolidated with any
other corporation or been the subject of any proceeding under Title 11, United
States Code (Bankruptcy), except as disclosed in Schedule C to this Agreement.

                              (q)          Bluegreen and each Affiliate thereof
is in compliance in all material respects with ERISA and no lien in favor of the
Pension Benefit Guaranty Corporation on any of the Timeshare Loans shall exist.

                              (r)          The name and address of the Lockbox
Bank, together with the account numbers of the Lockbox Accounts at the Lockbox
Bank, are specified in the Lockbox Agreement (or at such other Lockbox Bank
and/or with such other Lockbox Accounts as have been notified to the Agent). All
applicable Obligors will be instructed to make payment to the Lockbox Account in
accordance with the Indenture.

-13-

--------------------------------------------------------------------------------



                              (s)          For clarity, it is understood that
the Timeshare Loans, related Timeshare Loan Documents and other related assets
will be conveyed by the Seller to the Depositor and by the Depositor to the
Issuer pursuant to the Purchase Agreement and Sale Agreement, respectively,
without recourse, representation on warranty except as expressly provided
therein. Without limiting the foregoing, none of the Seller, the Depositor or
any of their respective subsidiaries shall be responsible for payments on the
Timeshare Loans, and any other credit risks associated therewith shall be borne
by the Issuer and the holders of any obligations of the Issuer.

                              (t)          Bluegreen and each of its Affiliates
has and intends to in the future to properly disclose and account for the
transactions contemplated by the Transaction Documents as an on balance sheet
transaction in accordance with GAAP. Bluegreen intends to have the transactions
contemplated by the Transaction Documents reviewed by a third party advisor and
eventually by its auditors to confirm the foregoing. The transaction
contemplated by the Transaction Documents is a structured financing for tax
purposes.

                Section 4.2.        Representations and Warranties of the
Issuer. The Issuer hereby represents and warrants to the Agent and the
Purchasers that as of the date hereof, the Amendment Date and each Funding Date:

                              (a)          It is a statutory trust validly
existing and in good standing under the laws of the State of Delaware, with full
power and authority under such laws to own its properties and conduct its
business as such properties are currently owned and such business is currently
conducted and to execute, deliver and perform its obligations under this
Agreement and the Transaction Documents to which it is a party.

                              (b)          It has the power, authority and right
to make, execute, deliver and perform this Agreement and the Transaction
Documents to which it is a party and all the transactions contemplated hereby
and thereby and has taken all necessary action to authorize the execution,
delivery and performance of this Agreement and the Transaction Documents to
which it is a party. When executed and delivered, each of this Agreement and the
Transaction Documents to which it is a party will constitute its legal, valid
and binding obligations, enforceable in accordance with their respective terms,
subject, as to such enforceability, to applicable bankruptcy, reorganization,
insolvency, moratorium and other laws relating to or affecting creditors’ rights
generally from time to time in effect. The enforceability of its obligations
under such agreements may also be limited by general principles of equity,
regardless of whether such enforceability is considered in a proceeding in
equity or at law, and no representation or warranty is made with respect to the
enforceability of its obligations under any indemnification provisions in such
agreements to the extent that indemnification is sought in connection with
securities laws violations.

                              (c)          No consent, license, approval or
authorization of, or registration with, any Governmental Authority is required
to be obtained in connection with the execution, delivery or performance of each
of this Agreement and the Transaction Documents to which it is a party that has
not been duly obtained and that is not and will not be in full force and effect
on the Amendment Date, except such that may be required by applicable securities
laws or UCC-1 Financing Statements as have been prepared for filing.

-14-

--------------------------------------------------------------------------------



                              (d)          The execution, delivery and
performance of each of this Agreement and the Transaction Documents to which it
is a party do not violate any provision of any existing law or regulation
applicable to it, any order or decree of any court to which it is subject, the
Trust Agreement, or any mortgage, indenture, contract or other agreement to
which it is a party or by which it or any significant portion of its properties
is bound.

                              (e)          There is no litigation or
administrative proceeding before any court, tribunal or governmental body
pending or, to its knowledge, threatened against it, with respect to this
Agreement the Transaction Documents to which it is a party, the transactions
contemplated hereby or thereby or the issuance of the Notes.

                              (f)          No report, statement, exhibit or
other written information required to be furnished by it or any of its
Affiliates, agents or representatives to the Agent or any Purchaser pursuant to
this Agreement or the Transaction Documents is or shall be inaccurate in any
material respect, or contains or shall contain any material misstatement of
fact, or omits or shall omit to state a material fact or any fact necessary to
make the statements contained therein not misleading, in each case, as of the
date it is or shall be dated or (except as otherwise disclosed to the Agent or
any Purchaser, as the case may be, at such time) as of the date so furnished.

                              (g)          The Notes have been duly and validly
authorized, and, when executed and authenticated in accordance with the terms of
the Indenture and delivered to and paid for in accordance with this Agreement,
will be duly and validly issued and outstanding, and will be entitled to the
benefits of the Indenture, this Agreement and the other Transaction Documents.

                              (h)          Each of the Transaction Documents to
which it is a party is in full force and effect and no amortization, termination
or other event or circumstance has occurred thereunder or in connection
therewith that could reasonably be expected to result in the termination of any
such agreement or any other interruption of the ongoing performance by the
parties to each such agreement of their respective obligations thereunder.

                              (i)          The Issuer repeats and reaffirms to
the Agent and the Purchasers each of the representations and warranties of the
Issuer in the Transaction Documents to which it is a party and each other
document delivered in connection therewith or herewith, and represents that such
representations and warranties are true and correct in all material respects
(except where such representation or warranty specifically relates to any
earlier date, in which case such representation and warranty is repeated and
affirmed as of such earlier date).

                              (j)          Any taxes, fees and other charges of
Governmental Authorities applicable to it, except for franchise or income taxes,
in connection with the execution, delivery and performance by it of this
Agreement and the Transaction Documents to which it is a party or otherwise
applicable to it in connection with the transactions contemplated hereby or
thereby have been paid or will be paid at or prior to the Amendment Date to the
extent then due.

                Section 4.3.        Representations and Warranties of the
Depositor. The Depositor hereby represents and warrants, that as of the date
hereof and the Amendment Date:

-15-

--------------------------------------------------------------------------------



                              (a)          It is a corporation validly existing
and in good standing under the laws of the State of Delaware, with full power
and authority under such laws to own its properties and conduct its business as
such properties are currently owned and such business is currently conducted and
to execute, deliver and perform its obligations under this Agreement and the
Transaction Documents to which it is a party.

                              (b)          It has the power, authority and right
to make, execute, deliver and perform this Agreement and the Transaction
Documents to which it is a party and all the transactions contemplated hereby
and thereby and has taken all necessary action to authorize the execution,
delivery and performance of this Agreement and the Transaction Documents to
which it is a party. When executed and delivered, each of this Agreement and the
Transaction Documents to which it is a party will constitute its legal, valid
and binding obligations, enforceable in accordance with their respective terms,
subject, as to such enforceability, to applicable bankruptcy, reorganization,
insolvency, moratorium and other laws relating to or affecting creditors’ rights
generally from time to time in effect. The enforceability of its obligations
under such agreements may also be limited by general principles of equity,
regardless of whether such enforceability is considered in a proceeding in
equity or at law, and no representation or warranty is made with respect to the
enforceability of its obligations under any indemnification provisions in such
agreements to the extent that indemnification is sought in connection with
securities laws violations.

                              (c)          No consent, license, approval or
authorization of, or registration with, any Governmental Authority is required
to be obtained in connection with the execution, delivery or performance of each
of this Agreement and the Transaction Documents to which it is a party that has
not been duly obtained and that is not and will not be in full force and effect
on the Amendment Date, except such that may be required by applicable securities
laws or UCC-1 or UCC-3 Financing Statements as have been prepared for filing.

                              (d)          The execution, delivery and
performance of each of this Agreement and the Transaction Documents to which it
is a party do not violate any provision of any existing law or regulation
applicable to it, any order or decree of any court to which it is subject, its
charter or By-laws, or any mortgage, indenture, contract or other agreement to
which it is a party or by which it or any significant portion of its properties
is bound.

                              (e)          There is no litigation or
administrative proceeding before any court, tribunal or governmental body
pending or, to its knowledge, threatened against it, with respect to this
Agreement, the Transaction Documents to which it is a party, the transactions
contemplated hereby or thereby or the issuance of the Notes.

                              (f)          No report, statement, exhibit or
other written information required to be furnished by it or any of its
Affiliates, agents or representatives to the gent or any Purchaser pursuant to
this Agreement or the Transaction Documents is or shall be inaccurate in any
material respect, or contains or shall contain any material misstatement of
fact, or omits or shall omit to state a material fact or any fact necessary to
make the statements contained therein not misleading, in each case, as of the
date it is or shall be dated or (except as otherwise disclosed to the Agent or
any Purchaser, as the case may be, at such time) as of the date so furnished.

-16-

--------------------------------------------------------------------------------



                              (g)          The Notes have been duly and validly
authorized, and, when executed and authenticated in accordance with the terms of
the Indenture and delivered to and paid for in accordance with this Agreement,
will be duly and validly issued and outstanding, and will be entitled to the
benefits of the Indenture, this Agreement and the other Transaction Documents.

                              (h)          Each of the Transaction Documents to
which it is a party is in full force and effect and no default or other event or
circumstance has occurred thereunder or in connection therewith that could
reasonably be expected to result in the termination of any such agreement or any
other interruption of the ongoing performance by the parties to each such
agreement of their respective obligations thereunder.

                              (i)          The Depositor repeats and reaffirms
to the Agent and the Purchasers each of the representations and warranties of
the Depositor in the Transaction Documents to which it is a party and each other
document delivered in connection therewith or herewith, and represents that such
representations and warranties are true and correct in all material respects
(except where such representation or warranty specifically relates to any
earlier date, in which case such representation and warranty are repeated and
affirmed as of such earlier date).

                              (j)          Any taxes, fees and other charges of
Governmental Authorities applicable to it, except for franchise or income taxes,
in connection with the execution, delivery and performance by it of this
Agreement and the Transaction Documents to which it is a party or otherwise
applicable to it in connection with the transactions contemplated hereby or
thereby have been paid or will be paid at or prior to the Amendment Date to the
extent then due.

                              (k)          The chief executive office of the
Depositor is at the address indicated in Section 9.2 hereof.

SECTION V.          COVENANTS

                Section 5.1.         Covenants. Each of Bluegreen, the Depositor
and the Issuer, each solely as to itself, covenants and agrees with the Agent
and the Purchasers, through the Facility Termination Date and thereafter so long
as any amount of the Notes shall remain outstanding or any monetary obligation
arising hereunder shall remain unpaid, unless the Required Purchasers shall
otherwise consent in writing, that:

                              (a)          it shall perform in all material
respects each of the respective agreements and indemnities applicable to it and
comply in all material respects with each of the respective terms and provisions
applicable to it under the other Transaction Documents to which it is party,
which agreements and indemnities are hereby incorporated by reference into this
Agreement as if set forth herein in full; it shall, to the extent any other
party shall fail to perform any of its obligations in the Transaction Documents,
take all reasonable action to enforce the obligations of each of the other
parties to such Transaction Documents which are contained therein;

                              (b)          the Issuer and the Servicer shall
furnish to the Agent a copy of each opinion, certificate, report, statement,
notice or other communication (other than investment

-17-

--------------------------------------------------------------------------------



instructions) relating to the Notes which is furnished by or on behalf of it to
the other or to the Indenture Trustee and furnish to the Agent after receipt
thereof, a copy of each notice, demand or other communication relating to the
Notes, this Agreement or the Indenture received by the Issuer or the Servicer
from the Indenture Trustee, the Depositor or the Seller; and (ii) such other
information, documents records or reports respecting the Collateral, the Seller,
the Depositor, the Issuer or the Servicer as the Agent may from time to time
reasonably request;

                              (c)           the Issuer shall furnish to the
Agent on or before the date such reports are due under the Indenture copies of
each of the reports, notices and certificates required by Section 7.2 of the
Indenture;

                               (d)           the Issuer shall promptly furnish
to the Agent a copy, addressed to the Agent, of each opinion of counsel
delivered to the Indenture Trustee pursuant to Section 7.3(d) of the Indenture;

                               (e)           Bluegreen shall not permit a
Servicer Event of Default under the Indenture to occur;

                               (f)           Bluegreen shall continue to engage
in business of the same general type as now conducted with respect to the
Timeshare Loans transferred by it and preserve, renew and keep in full force and
effect its existence and take all reasonable action to maintain all rights,
privileges and franchises necessary or desirable in the normal conduct of such
business; and comply with all Requirements of Law except where the failure to be
so qualified could reasonably be expected to have a material adverse affect on
Bluegreen;

                               (g)           the Issuer, the Depositor, the
Seller and the Servicer shall at the expense of the Seller and at any time from
time to time during regular business hours, on reasonable notice to the Issuer,
the Depositor, the Seller or the Servicer, as the case may be, permit the Agent,
or its agents or representatives to:

                                               (i)           examine all books,
records and documents (including computer tapes and disks) in its possession or
under its control; and

                                               (ii)          visit its offices
and property for the purpose of examining such materials described in clause (i)
above;

                               (h)           the Issuer and the Servicer shall
furnish to the Agent, promptly after the occurrence of any event which is, or
upon the giving of notice, the lapse of time or both would be, an Funding
Termination Event, a certificate of an appropriate officer of the Issuer or the
Servicer, as the case may be, setting forth the circumstances of such event and
any action taken or proposed to be taken by the Issuer or the Servicer with
respect thereto;

                               (i)           it shall timely make all payments,
deposits or transfers and give all instructions to transfer required by this
Agreement and the Indenture;

                               (j)           it shall execute and deliver to the
Agent or the Indenture Trustee all such documents and instruments and do all
such other acts and things as may be necessary or reasonably required by the
Agent or the Indenture Trustee to enable the Agent or the Indenture

-18-

--------------------------------------------------------------------------------



Trustee to exercise and enforce their respective rights under the Transaction
Documents and to realize thereon, and record and file and rerecord and refile
all such documents and instruments, at such time or times, in such manner and at
such place or places, all as may be necessary or required by the Indenture
Trustee or the Agent to validate, preserve, perfect and protect the position of
the Indenture Trustee under the Indenture provided no such action shall be
inconsistent with the Indenture or contrary to instructions of the Indenture
Trustee;

                               (k)           neither the Depositor nor the
Issuer will consolidate with or merge into any other Person or convey or
transfer its properties and assets substantially as an entirety to any Person,
except (i) in accordance with the Indenture and (ii) with the prior written
consent of the Required Purchasers;

                               (l)            Bluegreen will not resign as
Servicer, unless (i) the performance of its duties under the Indenture is no
longer permissible pursuant to Requirements of Law and there is no reasonable
action which it could take to make the performance of such duties permissible
under such Requirements of Law, or (ii) at least 66-2/3% of the Purchasers shall
have consented thereto;

                               (m)           Bluegreen shall furnish to each
Purchaser and the Agent:

                                               (i)           (A) for so long as
Bluegreen is a reporting company under the Exchange Act, each report on Form
8-K, Form 10-K or Form 10-Q required to be filed with the Securities and
Exchange Commission by Bluegreen and (B) if Bluegreen is no longer a reporting
company under the Exchange Act, (1) as soon as available and in any event within
45 days after the end of each fiscal quarter, the consolidated balance sheet of
Bluegreen and its subsidiaries as of the end of such quarter and consolidated
statements of income and retained earnings of Bluegreen and its subsidiaries for
the period commencing at the end of the previous fiscal year and ending with the
end of such quarter, certified by the chief financial officer of Bluegreen and
(2) as soon as available and in any event within 90 days after the end of each
fiscal year of Bluegreen, a copy of the consolidated financial statements of
Bluegreen and its subsidiaries for such year accompanied by an audit report of a
nationally recognized firm of independent certified public accountants (or such
other firm of independent certified public accountants acceptable to the Agent)
which report shall be unqualified as to going concern and scope of audit and
shall state that such consolidated financial statements present fairly the
consolidated financial position of Bluegreen and each of its subsidiaries at the
dates indicated and the results of their operations and their cash flow for the
periods indicated is in conformity with GAAP and that the examination had been
made in accordance with GAAP;

                                               (ii)          A copy of each
certificate, opinion, report, notice or other communication (other than
investment instructions) furnished by or on behalf of Bluegreen or the Issuer to
the Indenture Trustee under the Transaction Documents, concurrently therewith,
and promptly after receipt thereof, a copy of each notice, demand or other
communication received by or on behalf of Bluegreen, the Depositor or the Issuer
under the Transaction Documents; and

                                               (iii)         Such other
information (including financial information), documents, records or reports
respecting the Notes, the Trust Estate, Bluegreen, the Depositor or the Issuer
as the Agent may from time to time reasonably request;

-19-

--------------------------------------------------------------------------------



                               (n)          Bluegreen shall not make, or permit
any Person within its control to make, any material amendment, modification or
change to, or provide any material waiver under, the Indenture or the other
Transaction Documents without the prior written consent of the Agent and in any
case in compliance with Section 9.1 hereof;

                               (o)          Bluegreen will comply in all
material respects with the Credit Policy and the Collection Policy in regard to
each Timeshare Loan. Bluegreen shall (i) notify the Agent ten days prior to any
material amendment of or change in the Credit Policy or the Collection Policy
and (ii) obtain the Agent’s prior written consent (which consent will not be
unreasonably withheld or delayed) if such amendment or change has a material and
adverse affect on the Noteholders; provided, that Bluegreen may immediately
implement any changes (and provide notice to the Agent subsequent thereto) as
may be required under applicable law from time to time upon the reasonable
determination of Bluegreen; and provided, further, that Bluegreen shall deliver
a copy of any non-material amendments or changes to the Collection Policy or the
Credit Policy to the Agent with the Monthly Report to be delivered subsequent to
the effective date of such amendments or changes.

                               (p)          at the request of the Agent, the
Seller shall cause to be delivered to the Agent, within 30 days following the
end of each fiscal quarter of the Seller, the written report of a review
conducted as of the last day of such fiscal quarter by an independent auditor
acceptable to the Agent of a random sampling of Timeshare Loans that are held by
the Custodian, together with all related Timeshare Loans Documents held by the
Custodian; provided, however, in addition to the quarterly reports described
above, each calendar year (so long as no Event of Default has occurred), the
Agent, in its sole discretion, can request one written report to be conducted
other than quarterly and the Seller shall cause such written report to be
delivered to the Agent no later than the later of (i) thirty days after such
request by the Agent or (ii) the fifth Business Day after the completion of the
related audit procedures; it being understood, however, that if the Agent shall
request more than two written reports during a calendar year (excluding any
written reports requested during the occurrence of an Event of Default), the
third request and all other requests thereafter during such calendar year shall
be at the expense of the Agent; it being further understood, however, that upon
the occurrence of an Event of Default, the Agent shall not be limited to the
number of written reports that it may request and the expense of such written
reports shall be borne by the Seller.

                               (q)          to the extent it has not previously
done so, Bluegreen shall instruct all applicable Obligors to cause all
Collections to be deposited directly to the Lockbox Account. Bluegreen shall
hold in trust, and deposit, immediately, but in any event not later than two
Business Days of its receipt thereof, to the Lockbox Account all Collections
received from time to time by it from the related Obligors;

                               (r)           Bluegreen shall deliver all the
Timeshare Loan Files to the Custodian pursuant to the terms of the Custodial
Agreement;

                               (s)           Bluegreen shall notify the Agent
within five Business Days of obtaining knowledge thereof, of any fraudulent
activity or theft in the origination or servicing of Timeshare Loans that
results or may result in a loss of at least $250,000;

-20-

--------------------------------------------------------------------------------



                               (t)          except as otherwise provided herein,
neither Bluegreen, the Depositor nor the Issuer will sell, assign (by operation
of law or otherwise) or otherwise dispose of, or create or suffer to exist any
Adverse Claim upon (or the filing of any financing statement) or with respect
to, any Timeshare Loan, or upon or with respect to any account which
concentrates in a Lockbox Bank to which any Collections of any Timeshare Loan
are sent, or assign any right to receive income in respect thereof;

                               (u)          except as otherwise permitted in the
Indenture or with the prior written consent of the Agent, Bluegreen will not
extend, amend or otherwise modify the terms of any Timeshare Loan, or amend,
modify or waive any term or condition of any contract related thereto;

                               (v)          neither Bluegreen nor the Servicer
will make any change in its instructions to Obligors regarding payments to be
made to the Lockbox Account, unless such instructions are to deposit such
payments to another lockbox account approved by the Agent;

                               (w)         none of the Seller, the Depositor or
the Issuer will change its name, identity or structure or its chief executive
office, unless at least 30 days prior to the effective date of any such change
such person delivers to the Indenture Trustee and the Agent UCC financing
statements to continue the perfection of the Indenture Trustee’s interest in the
Timeshare Loans and written authority to file the same;

                               (x)          each of the Issuer, Bluegreen and
the Depositor shall properly disclose and account for the transactions
contemplated by the Transaction Documents as an on balance sheet transaction
under and in accordance with GAAP;

                               (y)          the Depositor and the Issuer each
shall, unless the Agent shall otherwise consent in writing:

                                              (i)          conduct its business
solely in its own name through its duly authorized officers or agents so as not
to mislead others as to the identity of the entity with which such persons are
concerned, and shall avoid the appearance that it is conducting business on
behalf of any Affiliate thereof or that its assets are available to pay the
creditors of Bluegreen or any Affiliate thereof (other than as expressly
provided herein);

                                              (ii)          maintain corporate
records and books of account separate from those of Bluegreen and any Affiliate
(other than itself) thereof;

                                              (iii)        obtain proper
authorization for all action requiring such authorization;

                                              (iv)         pay its own operating
expenses and liabilities from its own funds and shall conduct its business from
an office or designated area separate from Bluegreen or any Affiliate thereof;

                                              (v)          continuously maintain
its resolutions, agreements and other instruments underlying the transactions
described in this Agreement as part of its official records;

-21-

--------------------------------------------------------------------------------



                                           (vi)          maintain an
arm’s-length relationship with Bluegreen and its Affiliates (other than itself),
and shall not hold itself out as being liable for the debts of Bluegreen or any
of its Affiliates (other than itself);

                                           (vii)         keep its assets and
liabilities separate from those of all other entities other than as permitted
herein;

                                           (viii)        not maintain bank
accounts or other depository accounts to which any Affiliate is an account party
or from which any Affiliate has the power to make withdrawals;

                                           (ix)          not amend, supplement
or otherwise modify its organizational documents, except in accordance therewith
and with the prior written consent of the Agent;

                                           (x)           not create, incur,
assume or suffer to exist any indebtedness on which it is obligated, except as
contemplated by this Agreement and the other Transaction Documents. It shall not
assume, guarantee, endorse or otherwise be or become directly or contingently
liable for the obligations of any Person by, among other things, agreeing to
purchase any obligation of another Person (other than the Timeshare Loans),
agreeing to advance funds to such Person or causing or assisting such Person to
maintain any amount of capital. It shall not be party to any indenture,
agreement, mortgage, deed of trust or other instrument other than this Agreement
and the other Transaction Documents;

                                           (xi)          not enter into, or be a
party to any transaction with any of its Affiliates, except as contemplated by
this Agreement and the other Transaction Documents;

                                           (xii)         observe all procedures
required by its organizational documents and preserve and maintain its
existence, rights, franchises and privileges in the jurisdiction of its
formation and qualify and remain qualified in good standing in each jurisdiction
where the failure to preserve and maintain such existence, rights, franchises,
privileges and qualifications would materially adversely affect the interests
hereunder of the Purchasers or the Agent or its ability to perform its
obligations hereunder; and

                                           (xiii)        not form, or cause to
be formed, any subsidiaries; or make or suffer to exist any loans or advances
to, or extend any credit to, or make any investments (by way of transfer of
property, contributions to capital, purchase of stock or securities or evidences
of indebtedness (other than the Timeshare Loans), acquisition of the business or
assets, or otherwise) in, any Affiliate or any other Person except as otherwise
permitted herein; and

                               (z)       if requested by the Agent (which is
expected to be no more than once during each annual period following the
Amendment Date), Bluegreen and the Issuer shall provide the Agent with a report,
satisfactory to the Agent in its sole discretion, from an independent review
company selected by the Agent, confirming the accuracy of the information in the
Transaction Documents with respect to the Timeshare Loans and the ability of the
Servicer to perform its obligations thereunder;

-22-

--------------------------------------------------------------------------------



                                (aa)          in the event that after the
Amendment Date and at any time this Agreement is in effect or any Note remains
unpaid, any of Bluegreen, the Depositor, the Issuer or any of its Affiliates
shall enter into any agreement, guarantee, indenture or other instrument
governing, relating to, providing for commitments to advance or guaranteeing any
financing or enter into any amendment or other modification of the terms and
conditions of any Material Credit Facility, which includes financial covenants
similar to or in addition to those provided in this Agreement or any other
Transaction Document which are more favorable to the lender or other
counterparty thereunder than those provided in this Agreement or any other
Transaction Document, such party(ies) shall promptly so notify the Agent and the
Purchasers in writing. Thereupon, if the Agent shall request by written notice
to the applicable party (after a determination has been made by the Required
Purchasers that any of the above referenced documents or instruments contain any
financial covenants which either individually or in the aggregate are more
favorable than one or more of the provisions set forth herein or in the
Transaction Documents), the Transaction Documents shall be deemed amended to
provide for substantially the same financial covenants as those provided for in
such agreement, guarantee, indenture or other instrument, to the extent required
and as may be selected by the Agent, and the parties hereto shall cooperate to
memorialize such amendment in writing shortly thereafter.

SECTION VI.          TAXES, ETC.

                    Section 6.1.          Increased Costs. Subject to the
provisions of Section 6.4 hereof, if, due to the introduction of or any change
(including any change by way of imposition or increase of reserve requirements)
in or in the Interpretation of any law or regulation or the imposition of any
guideline or request from any central bank or other Governmental Authority after
the Amendment Date, there shall be an increase in the cost to a Purchaser of
making, funding or maintaining any investment in the Notes or any interest
therein or of agreeing to purchase or invest in the Notes or any interest
therein, as the case may be (other than by reason of any Interpretation of or
change in laws or regulations relating to Taxes or Excluded Taxes), the Issuer
shall, upon written demand by such Purchaser (with a copy to the Agent), direct
the Indenture Trustee in writing to pay to the Agent for the benefit of such
Purchaser that portion of such increased costs incurred which such Purchaser
reasonably determines is attributable to making, funding or maintaining any
investment in the Notes or any interest therein or agreeing to purchase or
invest in the Notes or any interest therein, as the case may be. In determining
such amount, such Purchaser may use any reasonable averaging and attribution
methods, consistent with the averaging and attribution methods generally used by
such Purchaser in determining amounts of this type. A certificate as to such
increased costs incurred submitted to the Issuer and the Agent, setting forth
the calculation thereof in reasonable detail, shall be prima facie evidence as
to the amount of such increased costs. Any Purchaser that incurs such increased
costs as described in this Section 6.1 shall use its commercially reasonable
efforts (consistent with its internal policy and legal and regulatory
restrictions) to take such steps as would eliminate or reduce the amount of such
increased costs; provided that no such steps shall be required to be taken if,
in the reasonable judgment of such Purchaser, such steps would be materially
disadvantageous to such Purchaser.

                    Section 6.2.          Increased Capital. Subject to the
provisions of Section 6.4 hereof, if the introduction of or any change in or in
the Interpretation of any law or regulation or the imposition of any guideline
or request from any central bank or other Governmental Authority

-23-

--------------------------------------------------------------------------------



after the Amendment Date, affects or would affect the amount of capital required
or expected to be maintained by any Purchaser after the Amendment Date, and such
Purchaser determines that the amount of such capital is increased as a result of
(i) the existence of such Purchaser’s agreement to make or maintain an
investment in the Notes or any interest therein or (ii) the existence of any
agreement by such Purchaser to make or maintain an investment in the Notes or
any interest therein or to fund any such investment after the Amendment Date,
then, upon written demand by such Purchaser (with a copy to the Agent), the
Issuer shall direct the Indenture Trustee in writing to pay to the Agent for the
benefit of such Purchaser, additional amounts, as specified by such Purchaser,
sufficient to compensate such Purchaser in light of such circumstances, to the
extent that such Purchaser reasonably determines such increase in capital to be
allocated to the existence of such Purchaser’s agreement described in clause (i)
above or the commitments of such Purchaser described in clause (ii) above. In
determining such amounts, such Purchaser may use any reasonable averaging and
attribution methods, consistent with the averaging and distribution methods
generally used by such Purchaser in determining amounts of this type. A
certificate as to such amounts submitted to the Issuer and the Agent by such
Purchaser setting forth the calculation thereof in reasonable detail, shall be
prima facie evidence of the amounts so owed. Any Purchaser that is entitled to
compensation for increases in capital as described in this Section 6.2 shall use
its commercially reasonable efforts (consistent with its internal policy and
legal and regulatory restrictions) to take such steps as would eliminate or
reduce the amount of such compensation; provided that no such steps shall be
required to be taken if, in the reasonable judgment of such Purchaser, such
steps would be materially disadvantageous to such Purchaser.

                    Section 6.3.          Taxes. (a) Any and all payments and
deposits required to be made hereunder or under the Indenture to or for the
benefit of a Purchaser shall be made, to the extent allowed by law, free and
clear of and without deduction for any and all present or future taxes, levies,
imposts, deductions, charges or withholdings, and all liabilities with respect
thereto, excluding taxes, levies, imposts, deductions, charges or withholdings
imposed on, or measured by reference to, the net income of such Purchaser,
franchise taxes imposed on such Purchaser, and taxes (other than withholding
taxes), levies, imposts, deductions, charges or withholdings imposed on the
receipt or gross receipts of such Purchaser by any of (i) the United States or
any State thereof, (ii) the state or foreign jurisdiction under the laws of
which such Purchaser is organized, with which it has a present or former
connection (other than solely by reason of this Agreement), or in which it is
otherwise doing business or (iii) any political subdivision thereof (all such
excluded items being referred to as “Excluded Taxes” and all such taxes, levies,
imposts, deductions, charges, withholdings and liabilities other than Excluded
Taxes being referred to as “Taxes”). If the Indenture Trustee, as directed by
the Agent, shall be required by law to deduct any Taxes from or in respect of
any sum required to be paid or deposited hereunder or under any instrument
delivered hereunder to or for the benefit of a Purchaser (A) subject to Section
6.4 hereof, such sum shall be increased as may be necessary so that after making
all required deductions (including deductions applicable to additional sums
required to be paid or deposited under this Section 6.3) the amount received by
such Purchaser, or otherwise deposited hereunder or under such instrument, shall
be equal to the sum which would have been so received or deposited had no such
deductions been made, (B) the Indenture Trustee, as directed by the Agent, shall
make such deductions and (C) the Indenture Trustee, as directed by the Agent,
shall pay the full amount of such deductions to the relevant taxation authority
or other authority in accordance with applicable laws.

-24-

--------------------------------------------------------------------------------



                              (b)           Subject to the limitations set forth
in subsection 6.3(d) and Section 6.4 hereof, the Issuer shall direct the
Indenture Trustee to indemnify each Purchaser for the full amount of Taxes
(including any Taxes imposed by any jurisdiction on amounts payable under this
Section 6.3) paid by such Purchaser due to the modification of or any change in
or in the interpretation or administration by any governmental or regulatory
agency or body charged with the interpretation or administration of any law or
regulation relating to Taxes after the Amendment Date (including penalties,
interest and expenses) arising therefrom or required to be paid with respect
thereto. Each Purchaser agrees to promptly notify the Agent and the Issuer of
any payment of such Taxes made by it and, if practicable, any request, demand or
notice received in respect thereof prior to such payment. Each Purchaser shall
be entitled to payment of this indemnification within 30 days from the date such
Purchaser makes written demand therefor to the Agent and the Issuer. A
certificate as to the amount of such indemnification submitted to the Issuer and
the Agent by such Purchaser setting forth in reasonable detail the basis for and
the calculation thereof, shall be prima facie evidence of the amounts so owed.

                              (c)           Within 30 days after the date of any
payment of Taxes, the Issuer will furnish to the Agent the original or a
certified copy of a receipt evidencing payment thereof.

                              (d)           Each Purchaser that is organized
under the laws of a jurisdiction other than the United States or a state thereof
hereby agrees to complete, execute and deliver to the Indenture Trustee from
time to time prior to the date on which such Purchaser will be entitled to
receive distributions pursuant to the Indenture or this Agreement, Internal
Revenue Service W-8ECI or W-8BEN (or any successor form), as applicable, or such
other forms or certificates as may be required under the laws of any applicable
jurisdiction in order to permit the Indenture Trustee to make payments to, and
deposit funds to or for the account of, such Purchaser hereunder and under the
Indenture and this Agreement without any deduction or withholding for or on
account of any tax. Each Purchaser agrees to provide, to the extent permitted by
law, like additional subsequent duly executed forms on or before the date that
any such form expires or becomes obsolete, or upon the occurrence of any event
requiring an amendment, resubmission or change in the most recent form
previously delivered by it and to provide such extensions or renewals as may be
reasonably requested by the Issuer. Each Purchaser further agrees that
compliance with this subsection 6.3(d) (including by reason of Section 8.1
hereof in the case of any assignment, sale or other transfer of any interest in
the Notes) is a condition to the payment of any amount otherwise due pursuant to
subsections 6.3(a) and (b) hereof.

                              (e)           Each Purchaser, as of the Amendment
Date, and each other Purchaser, as of the date such Person becomes a Purchaser
entitled to receive distributions pursuant to this Agreement, the Purchase
Agreement or the Indenture, hereby represents and warrants to the Issuer that it
is not subject to gross-up or indemnity of Taxes under subsection 6.3(a) or (b)
hereof from or in any respect of any sum required to be paid or deposited under
this Agreement, the Indenture or under any instrument delivered pursuant to any
of them to or for the benefit of any Purchaser.

                              (f)           Any Purchaser entitled to the
payment of any additional amount pursuant to this Section 6.3 shall use its best
efforts (consistent with its internal policy and legal and regulatory
restrictions) to take such steps as would eliminate or reduce the amount of such

-25-

--------------------------------------------------------------------------------



payment; provided that no such steps shall be required to be taken if, in the
reasonable judgment of such Purchaser, such steps would be materially
disadvantageous to such Purchaser.

                    Section 6.4.          Nonrecourse Obligations; Limited
Recourse. Notwithstanding any provision in any other Section of this Agreement
or the Transaction Documents to the contrary, the obligation of the Issuer to
pay any amounts payable to the Purchasers or the Agent pursuant to this
Agreement shall be without recourse to Bluegreen, the Indenture Trustee or any
Affiliate, officer or director of any of them and the obligation to pay any
amounts hereunder shall be limited solely to the application of the Trust
Estate, to the extent that such amounts are available for distribution.

SECTION VII.          THE AGENT

                    Section 7.1.          Appointment. Each Purchaser hereby
designates and appoints the Agent as the agent of such Purchaser under this
Agreement, and each such Purchaser authorizes the Agent, as the agent for such
Purchaser, to take such action on its behalf under the provisions of the
Transaction Documents and to exercise such powers and perform such duties
thereunder as are expressly delegated to the Agent by the terms of the
Transaction Documents, together with such other powers as are reasonably
incidental thereto. Notwithstanding any provision to the contrary elsewhere in
this Agreement, the Agent shall not have any duties or responsibilities, except
those expressly set forth herein, or any fiduciary relationship with any
Purchaser, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or otherwise exist
against the Agent. The Required Purchasers may replace the Agent at any time
with ten Business Days’ notice; provided, that a replacement agent is named
prior to dismissal of the Agent.

                    Section 7.2.          Delegation of Duties. The Agent may
execute any of its duties under any of the Transaction Documents by or through
agents or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties. The Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys-in-fact
selected by it with due care.

                    Section 7.3.          Exculpatory Provisions. Neither the
Agent nor its officers, directors, employees, agents, attorneys-in-fact or
Affiliates shall be (a) liable to any of the Purchasers for any action lawfully
taken or omitted to be taken by it or such Person under or in connection with
any of the other Transaction Documents (except for its or such Person’s own
gross negligence or willful misconduct) or (b) responsible in any manner to any
of the Purchasers for any recitals, statements, representations or warranties
made by the Seller, the Depositor, the Issuer, the Servicer or the Indenture
Trustee or any officer thereof contained in any of the other Transaction
Documents or in any certificate, report, statement or other document referred to
or provided for in, or received by the Agent under or in connection with, any of
the other Transaction Documents or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any of the other
Transaction Documents or for any failure of the Seller, the Depositor, the
Issuer, the Servicer or the Indenture Trustee to perform its obligations
thereunder. The Agent shall not be under any obligation to any Purchaser to
ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions

-26-

--------------------------------------------------------------------------------



of, any of the other Transaction Documents, or to inspect the properties, books
or records of the Seller, the Depositor, the Issuer, the Servicer or the
Indenture Trustee.

                    Section 7.4.          Reliance by Agent. The Agent shall be
entitled to rely, and shall be fully protected in relying, upon any writing,
resolution, notice, consent, certificate, affidavit, letter, cablegram,
telegram, telecopy, telex or teletype message, written statement, order or other
document or conversation believed by it to be genuine and correct and to have
been signed, sent or made by the proper Person or Persons and upon advice and
statements of legal counsel (including counsel to the Agent), independent
accountants and other experts selected by the Agent. The Agent shall be fully
justified in failing or refusing to take any action under any of the Transaction
Documents unless it shall first receive such advice or concurrence of the
Required Purchasers as it deems appropriate or it shall first be indemnified to
its satisfaction by the Purchasers against any and all liability and expense
which may be incurred by it by reason of taking or continuing to take any such
action. The Agent shall in all cases be fully protected in acting, or in
refraining from acting, under any of the Transaction Documents in accordance
with a request of the Required Purchasers and such request and any action taken
or failure to act pursuant thereto shall be binding upon all present and future
Purchasers.

                    Section 7.5.          Notices. The Agent shall not be deemed
to have knowledge or notice of the occurrence of any breach of this Agreement or
the occurrence of any event which is, or upon the giving of notice, the lapse of
time or both would be, a Funding Termination Event unless the Agent has received
written notice from the Issuer, the Depositor, the Seller, the Servicer, the
Indenture Trustee or any Purchaser referring to this Agreement, describing such
event. In the event that the Agent receives such a notice, the Agent promptly
shall give notice thereof to the Purchasers. The Agent shall take such action
with respect to such event as shall be reasonably directed by the Required
Purchasers; provided that unless and until the Agent shall have received such
directions, the Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such event as it shall deem
advisable in the best interests of the Purchasers.

                    Section 7.6.          Non-Reliance on Agent and Other
Purchasers. Each Purchaser expressly acknowledges that neither the Agent nor any
of its officers, directors, employees, agents, attorneys-in-fact or Affiliates
has made any representations or warranties to it and that no act by the Agent
hereafter taken, including any review of the affairs of the Seller, the
Depositor, the Issuer, the Servicer or the Indenture Trustee shall be deemed to
constitute any representation or warranty by the Agent to any Purchaser. Each
Purchaser represents to the Agent that it has, independently and without
reliance upon the Agent or any other Purchaser, and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, financial and other
condition and creditworthiness of the Indenture Trustee, the Seller, the
Depositor, the Issuer and the Servicer and made its own decision to purchase its
interest in the Notes hereunder and enter into this Agreement. Each Purchaser
also represents that it will, independently and without reliance upon the Agent
or any other Purchaser, and based on such documents and information as it shall
deem appropriate at the time, continue to make its own analysis, appraisals and
decisions in taking or not taking action under any of the Transaction Documents,
and to make such investigation as it deems necessary to inform itself as to the
business, operations, property, financial and other condition and
creditworthiness of the Indenture Trustee, the Seller, the Depositor, the Issuer
and

-27-

--------------------------------------------------------------------------------



the Servicer. Except, in the case of the Agent, for notices, reports and other
documents received by the Agent under Section 5 hereof, the Agent shall not have
any duty or responsibility to provide any Purchaser with any credit or other
information concerning the business, operations, property, condition (financial
or otherwise), prospects or creditworthiness of the Indenture Trustee, the
Seller, the Depositor, the Issuer or the Servicer which may come into the
possession of the Agent or any of its officers, directors, employees, agents,
attorneys-in-fact or Affiliates.

                    Section 7.7.          Indemnification. The Purchasers agree
to indemnify the Agent in its capacity as such (without limiting the obligation
(if any) of the Seller, the Depositor, the Issuer or the Servicer to reimburse
the Agent for any such amounts), ratably according to their respective
percentage interests in the Notes from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind whatsoever which may at any time
(including at any time following the payment of the obligations under this
Agreement, including the Outstanding Note Balance of the Notes) be imposed on,
incurred by or asserted against the Agent in any way relating to or arising out
of this Agreement, or any documents contemplated by or referred to herein or the
transactions contemplated hereby or any action taken or omitted by the Agent
under or in connection with any of the foregoing; provided that no Purchaser
shall be liable for the payment of any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of the Agent resulting from the Agent’s own gross negligence or
willful misconduct. The agreements in this subsection shall survive the payment
of the obligations under this Agreement, including the principal of the Notes.

                    Section 7.8.          Agent in Its Individual Capacities.
The Agent and its Affiliates may make loans to, accept deposits from and
generally engage in any kind of business with the Indenture Trustee, the Seller,
the Servicer, the Owner Trustee, the Depositor and the Issuer as though the
Agent was not the agent hereunder. Each Purchaser acknowledges that Branch
Banking and Trust Company is a Purchaser hereunder. Branch Banking and Trust
Company, in its capacity as the Agent shall not, by virtue of its acting in any
such other capacities, be deemed to have duties or responsibilities hereunder or
be held to a standard of care in connection with the performance of its duties
as the Agent other than as expressly provided in this Agreement. Branch Banking
and Trust Company may act as the Agent without regard to and without additional
duties or liabilities arising from its role as such administrator or agent or
arising from its acting in any such other capacity.

                    Section 7.9.          Successor Agent. The Agent may resign
as Agent upon 30 days’ notice to the Purchasers, the Indenture Trustee, the
Issuer, the Depositor, the Seller and the Servicer with such resignation
becoming effective upon a successor agent succeeding to the rights, powers and
duties of the Agent pursuant to this Section 7.9. If the Agent shall resign as
Agent under this Agreement, a successor agent for the Purchasers shall be
appointed by at least 66-2/3% of the Purchasers. The successor agent shall
succeed to the rights, powers and duties of the Agent, and the term “Agent”
shall mean such successor agent effective upon its appointment, and the former
Agent’s rights, powers and duties as Agent shall be terminated, without any
other or further act or deed on the part of such former Agent or any of the
parties to this Agreement. After the retiring Agent’s resignation as Agent, the
provisions of this Section VII shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was Agent under this

-28-

--------------------------------------------------------------------------------



Agreement. Unless waived by the Required Purchasers, the Agent shall be required
to have a combined capital and surplus of at least $100,000,000.

                    Section 7.10.          Communications. The Agent shall
promptly forward to the Purchasers, copies of all communications received by it
under Sections 5.1(c), (d), (h) and (m) hereof and Section 5.5 of the Indenture.
Upon reasonable notice, the Agent shall also make available or provide copies to
the Purchasers of all other relevant communications, documents or information
obtained or prepared by the Agent in connection with the Transaction Documents.

                    Section 7.11.          Control by Purchasers. The Required
Purchasers shall have the right to direct the time, method and place of
conducting any action, non-action, the granting or withholding of consent,
proceeding for any remedy available to the Agent, the Indenture Trustee or the
Noteholder under any of the Transaction Documents. Notwithstanding the
foregoing, (i) no such direction shall be in conflict with any rule of law or
with this Agreement; (ii) the Agent shall not be required to follow any such
direction which the Agent reasonably believes might result in any personal
liability on the part of the Agent for which the Agent is not adequately
indemnified; and (iii) the Agent may take any other action deemed proper by the
Agent which is not inconsistent with any such direction; provided that the Agent
shall give notice of any such action to the Purchasers. The Agent, as the
Noteholder, shall cast any vote or give any direction under the Indenture on
behalf of the Purchasers if it has been directed to do so by the Required
Purchasers, provided, that with respect to Sections 5.4(b), 5.10, 5.16(e),
6.2(b), 6.2(f), 6.3(a), 6.3(d), 6.13(a) and 8.5(e)(ii) of the Indenture, the
Agent, as the Noteholder, shall cast any vote or give any direction under the
Indenture on behalf of the Purchasers only with the consent of at least 66-2/3%
of the Purchasers. The Agent agrees that it shall not effect any material action
under this Agreement, the Indenture or any other Transaction Documents without
the direction of the Required Purchasers and the Agent further agrees that it
shall notify all Purchasers with respect to any action or consent requested of
the Agent that requires direction of a majority of the Purchasers at least five
days before taking such action or providing such consent.

SECTION VIII.          SECURITIES LAWS; TRANSFERS

                    Section 8.1.           Transfers of Notes. (a) Each of the
Agent and the Purchasers agrees that any interest in the Notes purchased or
otherwise acquired by it will be acquired for investment only and not with a
view to any distribution thereof, and that it will not offer to sell or
otherwise dispose of any Note acquired by it (or any interest therein) in
violation of any of the registration requirements of the Securities Act or the
registration or qualification requirements of any applicable state or other
securities laws. Each of the Agent and the Purchasers acknowledges that it has
no right to require the Issuer to register, under the Securities Act or any
other securities law, the Notes (or any interest therein) acquired by it
pursuant to this Agreement, any Joinder Supplement or any Transfer Supplement.
Each of the Agent and the Purchasers hereby confirms and agrees that in
connection with any transfer or syndication by it of an interest in the Notes,
it has not engaged and will not engage in a general solicitation or general
advertising including advertisements, articles, notices or other communications
published in any newspaper, magazine or similar media or broadcast over radio or
television, or any seminar or meeting whose attendees have been invited by any
general solicitation or general advertising.

-29-

--------------------------------------------------------------------------------



                                (b)             Each Purchaser which executes a
Joinder Agreement agrees that it will comply with all transfer restrictions
specified in the Indenture and will execute and deliver to the Issuer, the
Seller, the Servicer, the Depositor, the Indenture Trustee and the Agent on or
before the effective date of its Joinder Agreement a letter in the form attached
hereto as Exhibit A (an “Investment Letter”) with respect to the purchase by
such Purchaser of an interest in the Notes. Each initial purchaser of a Note or
any interest therein and any Assignee thereof or Participant therein shall
certify to the Issuer, the Seller, the Servicer, the Depositor, the Indenture
Trustee and the Agent that it is either (A)(i) a citizen or resident of the
United States, (ii) a corporation or partnership (or any other entity treated as
a corporation or a partnership for federal income tax purposes) organized in or
under the laws of the United States or any political subdivision thereof which,
if such entity is a tax-exempt entity, recognizes that payments with respect to
the Notes may constitute unrelated business taxable income or (iii) a person not
described in (i) or (ii) whose income from the Notes is and will be effectively
connected with the conduct of a trade or business within the United States
(within the meaning of the Code) and whose ownership of any interest in a Note
will not result in any withholding obligation with respect to any payments with
respect to the Notes by any Person and who will furnish to the Agent, the
Seller, the Servicer and the Indenture Trustee, and to the Owner making the
Transfer a properly executed U.S. Internal Revenue Service Form W-8ECI or W-8BEN
(or any successor form) (and to agree (to the extent legally able) to provide a
new Form W-8ECI or W-8BEN (or any successor form) upon the expiration or
obsolescence of any previously delivered form and comparable statements in
accordance with applicable United States laws), (B) an estate the income of
which is includible in gross income for United States federal income tax
purposes or (C) a trust if a court within the United States is able to exercise
primary supervision over the administration of such trust and one or more United
States fiduciaries have the authority to control all substantial decisions of
the trust.

                                (c)             Any sale, transfer, assignment,
participation, pledge, hypothecation or other disposition (a “Transfer”) of a
Note or any interest therein may be made only in accordance with this Section
8.1. Any Transfer of a Note, an interest in a Note, or any Commitment Percentage
shall be in respect of at least $1,000,000 of the outstanding principal under
the Notes. Any Transfer of an interest in a Note otherwise permitted by this
Section 8.1 will be permitted only if it consists of a pro rata percentage
interest in all payments made with respect to the Purchaser’s beneficial
interest in such Note. No Note or any interest therein may be Transferred by
Assignment or Participation (each as defined below) to any Person (each, a
“Transferee”) unless such transfer complies with the transfer restrictions
specified in the Indenture and prior to the transfer the Transferee shall have
executed and delivered to the Agent and the Issuer an Investment Letter.

                                (d)             Each of the Issuer, the
Depositor, the Seller and the Servicer authorizes each Purchaser to disclose to
any Transferee and any prospective Transferee any and all financial information
in the Purchaser’s possession concerning the Seller, the Servicer, the Depositor
and the Issuer which has been delivered to the Agent or such Purchaser pursuant
to the Transaction Documents (including information obtained pursuant to rights
of inspection granted hereunder) or which has been delivered to such Purchaser
by or on behalf of the Seller, the Issuer, the Depositor or the Servicer in
connection with such Purchaser’s credit evaluation of the Seller, the Issuer,
the Depositor or the Servicer prior to becoming a party to, or purchasing an
interest in this Agreement or the Notes, provided that each such Transferee,
prospective

-30-

--------------------------------------------------------------------------------



Transferee agrees in writing to maintain the confidentiality of such information
pursuant to the following paragraph.

                                (e)             The Agent and each Purchaser,
severally and with respect to itself only, covenants and agrees that any
information obtained by the Agent or such Purchaser pursuant to, or otherwise in
connection with, this Agreement or the other Transaction Documents shall be held
in confidence (it being understood that documents provided to the Agent
hereunder may in all cases be distributed by the Agent to the Purchasers) except
that the Agent or such Purchaser may disclose such information (i) to its
officers, directors, members, employees, agents, counsel, accountants, auditors,
advisors or representatives who have an obligation to maintain the
confidentiality of such information, (ii) to the extent such information has
become available to the public other than as a result of a disclosure by or
through the Agent or such Purchaser, (iii) to the extent such information was
available to the Agent or such Purchaser on a nonconfidential basis prior to its
disclosure to the Agent or such Purchaser in connection with this transaction,
(iv) with the consent of the Servicer, (v) to the extent permitted by the
preceding paragraph, or (vi) to the extent the Agent or such Purchaser should be
(A) required in connection with any legal or regulatory proceeding or (B)
requested by any Governmental Authority to disclose such information; provided,
that, in the case of clause (vi), the Agent or such Purchaser, as the case may
be, will (unless otherwise prohibited by law or in connection with regular
regulatory reviews) notify the Issuer of its intention to make any such
disclosure as early as practicable prior to making such disclosure and cooperate
with the Servicer in connection with any action to obtain a protective order
with respect to such disclosure.

                                (f)             Each Purchaser may, in
accordance with applicable law (which includes applicable securities laws), at
any time grant participations in all or part of its Commitment or its interest
in the Notes, including the payments due to it under this Agreement and the
Indenture (each, a “Participation”), to any Person (each, a “Participant”);
provided, however, that no Participation shall be granted to any Person unless
and until the Agent shall have consented thereto (which consent shall not be
unreasonably withheld) and the conditions to Transfer specified in this
Agreement, including in subsection 8.1(c) hereof, shall have been satisfied and
that such Participation consists of a pro rata percentage interest in all
principal payments made with respect to such Purchaser’s beneficial interest (if
any) in the Notes and a specified interest rate on the principal balance of such
Participation. In connection with any such Participation, the Agent shall
maintain a register of each Participant and the amount of each Participation.
Each Purchaser hereby acknowledges and agrees that (i) any such Participation
will not alter or affect such Purchaser’s direct obligations hereunder, and (ii)
none of the Indenture Trustee, the Issuer, the Depositor, the Seller nor the
Servicer shall have any obligation to have any communication or relationship
with any Participant. No Participant shall be entitled to transfer all or any
portion of its Participation, without the prior written consent of the Agent.
Each Participant shall be entitled to receive indemnification pursuant to
Section 2.4 hereof as if such Participant were a Purchaser and such Section
applied to its Participation. Each Purchaser shall give the Agent notice of the
consummation of any sale by it of a Participation, and the Agent (upon receipt
of notice from the related Purchaser) shall promptly notify the Issuer, the
Servicer and the Indenture Trustee. Unless separately agreed to between the
related Purchaser and the Participant in the related participation agreement, no
Participant shall have the right to approve any amendment or waiver of the terms
of this Agreement except with respect to those matters set forth in clauses (i)
and (ii) of the proviso to Section 9.1 hereof.

-31-

--------------------------------------------------------------------------------



                                (g)             Each Purchaser may, with the
consent of the Agent and the Servicer (which shall not unreasonably be withheld)
and in accordance with applicable law (which includes applicable securities
laws), sell or assign (each, an “Assignment”), to any Person (each, an
“Assignee”) all or any part of its Commitment or its interest in the Notes and
its rights and obligations under this Agreement and the Indenture pursuant to an
agreement substantially in the form attached hereto as Exhibit C hereto (a
“Transfer Supplement”), executed by such Assignee and the Purchaser and
delivered to the Agent and the Servicer for their acceptance and consent;
provided, however, that no such assignment or sale shall be effective unless and
until the conditions to Transfer specified in this Agreement, including in
subsection 8.1(c) hereof, shall have been satisfied; and provided, further,
however, that neither the consent of the Servicer nor the Agent shall be
required in the case of an assignment by any existing Purchaser to another
existing Purchaser, or in the case of any assignment to any Affiliates of the
Agent. From and after the effective date determined pursuant to such Transfer
Supplement, (x) the Assignee thereunder shall be a party hereto and, to the
extent provided in such Transfer Supplement, have the rights and obligations of
a Purchaser hereunder as set forth therein and (y) the transferor Purchaser
shall, to the extent provided in such Transfer Supplement, be released from its
Commitment and other obligations under this Agreement; provided, however, that
after giving effect to each such Assignment, the obligations released by any
such Purchaser shall have been assumed by an Assignee or Assignees. Such
Transfer Supplement shall be deemed to amend this Agreement to the extent, and
only to the extent, necessary to reflect the addition of such Assignee and the
resulting adjustment of Percentage Interests, Commitment Percentages arising
from the Assignment. Upon its receipt and acceptance of a duly executed Transfer
Supplement, the Agent shall on the effective date determined pursuant thereto
give notice of such acceptance to the Issuer, the Servicer and the Indenture
Trustee.

                    Upon instruction to register a transfer of a Purchaser’s
beneficial interest in the Notes (or portion thereof) and surrender for
registration of transfer such Purchaser’s Note(s) (if applicable) and delivery
to the Issuer and the Indenture Trustee of an Investment Letter, executed by the
registered owner (and the beneficial owner if it is a Person other than the
registered owner), and receipt by the Indenture Trustee of a copy of the duly
executed related Transfer Supplement and such other documents as may be required
under this Agreement, such beneficial interest in the Notes (or portion thereof)
shall be transferred in the records of the Indenture Trustee and the Agent and,
if requested by the Assignee, new Notes shall be issued to the Assignee and, if
applicable, the transferor Purchaser in amounts reflecting such Transfer as
provided in the Indenture. Such Transfers of Notes (and interests therein) shall
be subject to this Section 8.1 in lieu of any regulations which may be
prescribed under Section 6.3 of the Indenture. Successive registrations of
Transfers as aforesaid may be made from time to time as desired, and each such
registration of a transfer to a new registered owner shall be noted on the Note
Register.

                                (h)             Each Purchaser may pledge its
interest in the Notes to any Federal Reserve Bank as collateral in accordance
with applicable law.

                                (i)             Any Purchaser shall have the
option to change its Investing Office.

-32-

--------------------------------------------------------------------------------



                                (j)              Each Affected Party shall be
entitled to receive indemnification pursuant to Section 2.4 hereof as though it
were a Purchaser and such Section applied to its interest in or commitment to
acquire an interest in the Notes.

                    Section 8.2.         Register of Purchasers and
Participants. The Agent shall maintain a register (the “Purchaser/Participant
Register”) for the registration, transfer and exchange of interests in the Notes
and the granting of Participations of interests in the Notes. The names and
addresses of all Purchasers and Participants and the names and addresses of the
transferees of any interests in Notes shall be registered in the
Purchaser/Participant Register.

SECTION IX.          MISCELLANEOUS

                    Section 9.1.          Amendments and Waivers. This Agreement
may not be amended, supplemented or modified nor may any provision hereof be
waived except in accordance with the provisions of this Section 9.1. With the
written consent of the Required Purchasers, the Agent, the Seller, the Servicer,
the Depositor and the Issuer may, from time to time, enter into written
amendments, supplements, waivers or modifications hereto for the purpose of
adding any provisions to this Agreement or changing in any manner the rights of
any party hereto or waiving, on such terms and conditions as may be specified in
such instrument, any of the requirements of this Agreement; provided, however,
that no such amendment, supplement, waiver or modification shall (i) reduce the
amount of or extend the maturity of any Note or reduce the rate or extend the
time of payment of interest thereon, or reduce or alter the timing of any other
amount payable to any Purchaser hereunder or under the Indenture, in each case
without the consent of the Purchasers affected thereby, (ii) amend, modify or
waive any provision of this Section 9.1, or reduce the percentage specified in
the definition of the Required Purchasers, in each case without the written
consent of all Purchasers, or (iii) amend, modify or waive any provision of
Section VII hereof without the written consent of the Agent. Any waiver of any
provision of this Agreement shall be limited to the provisions specifically set
forth therein for the period of time set forth therein and shall not be
construed to be a waiver of any other provision of this Agreement.

                    Section 9.2.          Notices. (a) All notices, requests and
demands to or upon the respective parties hereto to be effective shall be in
writing (including by telecopy), and, unless otherwise expressly provided
herein, shall be deemed to have been duly given or made when delivered by hand,
or, in the case of mail or telecopy notice, when received, addressed as follows
or, with respect to a Purchaser, as set forth in its respective Joinder
Supplement or Transfer Supplement, or to such other address as may be hereafter
notified by the respective parties hereto:

 

 

 

 

 

The Issuer:

 

BXG TIMESHARE TRUST I
c/o Wilmington Trust Company
Rodney Square North
1100 N. Market Street
Wilmington, DE 19890-0001

 

 

 

 

 

 

 

Attention: Corporate Trust Administration/
BXG TIMESHARE TRUST I
Fax: (302) 651-8882

-33-

--------------------------------------------------------------------------------



 

 

 

 

 

Bluegreen:

 

BLUEGREEN CORPORATION
4960 Conference Way North, Suite 100
Boca Raton, Florida 33431
Attention: Anthony M. Puleo
Fax: (561) 912-8123

 

 

 

 

 

The Depositor:

 

BLUEGREEN TIMESHARE FINANCE
CORPORATION I
4950 Communication Avenue, Suite 900
Boca Raton, Florida 33431
Attention: Allan J. Herz
Fax: (561) 443-8743

 

 

 

 

 

The Indenture Trustee:

 

U.S. BANK NATIONAL ASSOCIATION
60 Livingston Avenue
EP-MN-WS3D
St. Paul, MN 55107-2292
Phone: (651) 495-3880
Fax: (651) 495-8093
Attention: BXG Timeshare Trust I

 

 

 

 

 

The Agent:

 

BB&T Capital Markets
1133 Avenue of the Americas, 27th Floor
New York, New York 10036
Attention: Paul Richardson
Fax: (212) 822-8151

 

 

 

 

 

 

 

and

 

 

 

 

 

 

 

Branch Banking and Trust Company
200 West Second Street, 16th Floor
Winston-Salem, North Carolina 27101
Attention: Cory Boyte
Fax: (336) 733-2740

                                (b)             Unless otherwise directed by the
Agent, all payments to it shall be made by federal wire (ABA #053101121), to
account number 4990024249, bank name: BB&T, account name: BXG Timeshare Trust,
with fax notice (including federal wire number) to Beth Cook of Branch Banking
and Trust Company; Fax: (336) 733-2740 and Phone: (336) 733-2726.

                    Section 9.3.          No Waiver; Cumulative Remedies. No
failure to exercise and no delay in exercising, on the part of the Agent or any
Purchaser, any right, remedy, power or privilege under any of the Transaction
Documents shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege under any of the Transaction
Documents preclude any other or further exercise thereof or the exercise of any
other right,

-34-

--------------------------------------------------------------------------------



remedy, power or privilege. The rights, remedies, powers and privileges provided
in the Transaction Documents are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by law.

                    Section 9.4.          Successors and Assigns. This Agreement
shall be binding upon and inure to the benefit of the Seller, the Servicer, the
Depositor, the Issuer, the Agent, the Purchasers, any Assignee, any Participant,
any Indemnitee and their respective successors and assigns, except that the
Seller, the Servicer, the Depositor and the Issuer may not assign or transfer
any of their respective rights or obligations under this Agreement except as
provided herein and in the Indenture, without the prior written consent of
66-2/3% of the Purchasers and the Purchasers, the Agent, Assignees and
Participants may not assign or transfer any of their respective rights or
obligations except as provided herein.

                    Section 9.5.          Counterparts. This Agreement may be
executed by one or more of the parties to this Agreement on any number of
separate counterparts, and all of said counterparts taken together shall be
deemed to constitute one and the same instrument.

                    Section 9.6.          Severability. Any provisions of this
Agreement which are prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provisions in any other jurisdiction.

                    Section 9.7.          Integration. This Agreement and the
Fee Letter represent the agreement of the Agent, the Seller, the Depositor, the
Issuer, the Servicer and the Purchasers with respect to the subject matter
hereof, and there are no promises, undertakings, representations or warranties
by the Purchasers or the Agent relative to subject matter hereof not expressly
set forth or referred to herein or therein.

                    Section 9.8.          Governing Law. THIS AGREEMENT AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK WITHOUT GIVING EFFECT TO PRINCIPLES OF CONFLICTS OF LAW OTHER THAN SECTIONS
5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK.

                    Section 9.9.          Termination. This Agreement shall
remain in full force and effect until the payment in full of the principal of
and interest on the Notes and all other amounts payable to the Purchasers or the
Agent hereunder and the termination of all Commitments; provided, however, that
the provisions of Sections 2.3, 2.4, 6.1, 6.2, 7.7, 9.11, 9.13 and 9.14 hereof
shall survive termination of this Agreement, the transfer by a Purchaser of any
Note or any interest therein and any amounts payable to the Agent, Purchasers or
any Affected Party thereunder shall remain payable thereto.

                    Section 9.10.          Limited Recourse; No Proceedings. The
obligations of the Issuer and the Depositor under this Agreement are solely the
obligations of the Issuer and the Depositor, as applicable. No recourse shall be
had for the payment of any fee or other obligation or claim

-35-

--------------------------------------------------------------------------------



arising out of or relating to this Agreement or any other agreement, instrument,
document or certificate executed and delivered or issued by the Issuer and the
Depositor, or any officer of any of them in connection therewith, against any
partner, member, stockholder, employee, officer, director or incorporator of the
Issuer and the Depositor. With respect to obligations of the Issuer, neither the
Agent nor any Purchaser shall look to any property or assets of the Issuer,
other than to the Trust Estate. Each Purchaser and the Agent hereby agrees that
to the extent such funds are insufficient or unavailable to pay any amounts
owing to it by the Issuer pursuant to this Agreement, prior to the commencement
of a bankruptcy or insolvency proceeding by or against the Issuer, it shall not
constitute a claim against the Issuer. Each of the Issuer, the Depositor, the
Seller, the Servicer, the Agent and each Purchaser agrees that it shall not
institute or join against the Depositor or the Issuer any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceeding, or similar
proceeding under any federal or state bankruptcy law, for one year and a day
after the termination of the Indenture. Nothing in this paragraph shall limit or
otherwise affect the liability of the Servicer and the Seller with respect to
any amounts owing by the Servicer or the Seller, respectively, hereunder or the
right of the Agent or any Purchaser to enforce such liability against the
Servicer or the Seller, respectively, or any of its respective assets. For
clarity, it is understood that the Timeshare Loans, related Timeshare Loan
Documents and other assets will be conveyed by the Seller to the Depositor and
by the Depositor to the Issuer pursuant to the terms of the Purchase Agreement
and Sale Agreement, respectively, without recourse, representation on warranty
except as expressly provided therein. Without limiting the foregoing, none of
the Seller, the Depositor or any of their respective subsidiaries shall be
responsible for payments on the Timeshare Loans, and any other credit risks
associated therewith shall be borne by the Issuer and the holders of any
obligations of the Issuer.

                    Section 9.11.          Survival of Representations and
Warranties. All representations and warranties made hereunder and in any
document, certificate or statement delivered pursuant hereto or in connection
herewith shall survive the execution and delivery of this Agreement, the
purchase of the Notes hereunder and the termination of this Agreement.

                    Section 9.12.          Submission to Jurisdiction; Waivers.
EACH OF THE SELLER, THE ISSUER, THE DEPOSITOR, THE SERVICER, THE AGENT AND EACH
PURCHASER HEREBY IRREVOCABLY AND UNCONDITIONALLY:

 

 

 

(1)          SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT TO WHICH IT IS A PARTY, OR FOR RECOGNITION
AND ENFORCEMENT OF ANY JUDGMENT IN RESPECT THEREOF, TO THE NON-EXCLUSIVE GENERAL
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN MANHATTAN AND THE
UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK, AND APPELLATE
COURTS FROM ANY THEREOF;

 

 

 

(2)          CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN SUCH
COURTS AND WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE
OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR
PROCEEDING WAS BROUGHT IN AN

-36-

--------------------------------------------------------------------------------



 

 

 

INCONVENIENT COURT AND AGREES NOT TO PLEAD OR CLAIM THE SAME;

 

 

 

(3)          AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING MAY
BE EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR ANY
SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO SUCH PARTY AT ITS
ADDRESS SET FORTH IN SECTION 9.2 OR AT SUCH OTHER ADDRESS OF WHICH THE AGENT
SHALL HAVE BEEN NOTIFIED PURSUANT THERETO; AND

 

 

 

(4)          AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT SERVICE
OF PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT TO SUE
IN ANY OTHER JURISDICTION.

                    Section 9.13.          WAIVERS OF JURY TRIAL. EACH OF THE
SELLER, THE SERVICER, THE ISSUER, THE DEPOSITOR, THE AGENT AND THE PURCHASERS
HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING DIRECTLY OR INDIRECTLY TO THIS AGREEMENT OR ANY OTHER
DOCUMENT OR INSTRUMENT RELATED HERETO AND FOR ANY COUNTERCLAIM THEREIN.

                    Section 9.14.          Limitation of Liability of Owner
Trustee. Notwithstanding anything contained herein or in any other Transaction
Document to the contrary, it is expressly understood and agreed by the parties
hereto that (a) this Agreement is executed and delivered by Wilmington Trust
Company, not individually or personally but solely as Owner Trustee, in the
exercise of the powers and authority conferred and vested in it under the Trust
Agreement, (b) each of the representations, undertakings and agreements herein
made on the part of the Issuer is made and intended not as a personal
representation, undertaking or agreement by Wilmington Trust Company but is made
and intended for the purpose for binding only the Issuer and the Trust Estate,
and (c) under no circumstances shall Wilmington Trust Company be personally
liable for the payment of any indebtedness or expenses of the Issuer or be
liable for the breach or failure of any obligation, representation, warranty or
covenant made or undertaken by the Issuer under this Agreement or any other
Transaction Documents.

                    Section 9.15.          Effective Date. This Agreement shall
be effective as of the Amendment Date.

                    Section 9.16.          Hedging Requirements. Upon prior
written notice from the Agent to the Issuer and the Servicer, the Issuer shall
enter into a Hedge Agreement with a Qualified Hedge Counterparty and upon
execution thereof shall pledge all of the Issuer’s right, title and interest
under such Hedge Agreement to the Indenture Trustee for the benefit of the Agent
on behalf of the Purchasers pursuant to Section 2.3 hereof and the Indenture.
Each Hedge Agreement shall be in form and substance satisfactory to the Agent,
including, without limitation, having a notional amount based on the Required
Hedge Amount.

-37-

--------------------------------------------------------------------------------



                    Notwithstanding the foregoing, the Agent shall review the
Interest Rate Cap Agreements currently pledged to Bluegreen Receivables Finance
Corporation V (the “Existing Hedge Agreements”) with a view to allowing the
Issuer to utilize such Existing Hedge Agreements via novation to the extent
commercially feasible to comply with the requirements of this Section 9.16. Any
decision to use the Existing Hedge Agreements shall be at the Agent’s reasonable
discretion.

-38-

--------------------------------------------------------------------------------



                    IN WITNESS WHEREOF, the parties hereto have caused this Note
Funding Agreement to be duly executed by their respective officers as of the day
and year first above written.

 

 

 

 

 

BXG TIMESHARE TRUST I

 

 

 

 

 

By:

Wilmington Trust Company, not in its

 

 

individual capacity, but solely as Owner Trustee

 

 

 

 

 

By:

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

BLUEGREEN CORPORATION,

 

as Seller and Servicer

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

 

Name: Anthony M. Puleo

 

 

Title: Senior Vice President, CFO & Treasurer

 

 

 

 

 

BLUEGREEN TIMESHARE FINANCE

 

CORPORATION I, as Depositor

 

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

 

Name: Allan J. Herz

 

 

Title: President and Assistant Treasurer

 

 

 

 

 

BRANCH BANKING AND TRUST COMPANY,

 

as Agent

 

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

 

Name:

 

 

Title:

-39-

--------------------------------------------------------------------------------



EXHIBIT A

FORM OF INVESTMENT LETTER
[Date]

 

 

BXG TIMESHARE TRUST I

 

c/o___________, as Owner Trustee

 

 

 

--------------------------------------------------------------------------------

 

Attention:

 

Bluegreen Corporation

 

 

 

Bluegreen Timeshare Finance Corporation I


 

 

Re

BXG TIMESHARE TRUST I

 

Timeshare Loan-Backed VFN Notes, Series I

Ladies and Gentlemen:

                    This letter (the “Investment Letter”) is delivered by the
undersigned (the “Purchaser”) pursuant to subsection 8.1(b) of the Second
Amended and Restated Note Funding Agreement dated as of June 1, 2009 (as in
effect, the “Note Funding Agreement”), among BXG TIMESHARE TRUST I, as Issuer,
BLUEGREEN CORPORATION, as Seller and Servicer, BLUEGREEN TIMESHARE FINANCE
CORPORATION I, as Depositor, the Purchasers parties thereto and Branch Banking
and Trust Company, as Agent. Capitalized terms used herein without definition
shall have the meanings set forth in the Note Funding Agreement. The Purchaser
represents to and agrees with the Issuer as follows:

                    (a)          The Purchaser is authorized [to enter into the
Note Funding Agreement and to perform its obligations thereunder and to
consummate the transactions contemplated thereby] [to purchase a participation
or other interest in obligations under the Note Funding Agreement].

                    (b)          The Purchaser has such knowledge and experience
in financial and business matters as to be capable of evaluating the merits and
risks of its investment in the Notes and is able to bear the economic risk of
such investment. The Purchaser has been afforded the opportunity to ask such
questions as it deems necessary to make an investment decision, and has received
all information it has requested in connection with making such investment
decision. The Purchaser has, independently and without reliance upon the Agent
or any other Purchaser, and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, operations, property, financial and other condition and
creditworthiness of the Issuer, the Depositor, the Seller and the Servicer and
made its own decision to purchase its interest in the Notes, and will,
independently and without

--------------------------------------------------------------------------------



reliance upon the Agent or any other Purchaser, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
analysis, appraisals and decisions in taking or not taking action under the Note
Funding Agreement, and to make such investigation as it deems necessary to
inform itself as to the business, operations, property, financial and other
condition and creditworthiness of the Issuer, the Seller, the Depositor and the
Servicer.

                    (c)          The Purchaser is an “accredited investor,” as
defined in Rule 501, promulgated by the Securities and Exchange Commission (the
“Commission”) under the Securities Act of 1933, as amended (the “Securities
Act”) or (except as otherwise agreed to by the Issuer in its sole discretion) is
a “qualified institutional buyer” (within the meaning of Rule 144A thereunder)
and is acquiring the Notes (or an interest in the Notes) for its own account for
investment purposes. The Purchaser understands that the offering and sale of the
Notes (or any interest in therein) has not been and will not be registered under
the Securities Act and has not and will not be registered or qualified under any
applicable “Blue Sky” law, and that the offering and sale of the Note (or any
interest in therein) has not been reviewed by, passed on or submitted to any
federal or state agency or commission, securities exchange or other regulatory
body.

                    (d)          The Purchaser is not an employee benefit plan
subject to Title I of the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”), or section 4975 of the Internal Revenue Code of 1986, as
amended (the “Code”) (each such plan, an “Employee Plan”), an entity whose
underlying assets include the assets of any Employee Plan, or a governmental
plan that is subject to any federal, state or local law which is substantially
similar to the provisions of Section 406 of ERISA or Section 4975 of the Code or
the Purchaser’s purchase, holding and disposition of the Notes does not result
in a prohibited transaction under Section 406 of ERISA or Section 4975 of the
Code (or, in the case of a governmental plan, any substantially similar federal,
state or local law) for which an exemption is not available.

                    (e)          The Purchaser is acquiring an interest in Notes
without a view to any distribution, resale or other transfer thereof except,
with respect to any Purchaser Interest or any interest or participation therein,
as contemplated in the following sentence. The Purchaser will not resell or
otherwise transfer any interest or participation in the Purchaser Interest,
except in accordance with Section 8.1 of the Note Funding Agreement and in a
transaction exempt from the registration requirements of the Securities Act of
1933, as amended, and applicable state securities or “blue sky” laws. In
connection therewith, the Purchaser hereby agrees that it will not resell or
otherwise transfer the Notes or any interest therein unless the purchaser
thereof provides to the addressee hereof a letter substantially in the form
hereof (other than as permitted under the Note Funding Agreement).

                    (f)          This Investment Letter has been duly executed
and delivered and constitutes the legal, valid and binding obligation of the
Purchaser, enforceable against the Purchaser in accordance with its terms,
except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws or equitable principles affecting the
enforcement of creditors’ rights generally and general principles of equity.

                    (g)          The Purchaser expressly agrees to be bound by
the terms of the Note Funding Agreement, including but not limited to the
confidentiality provision and the restrictions on transfer set forth in Article
VIII thereof.

 

 

 

 

Very truly yours,

 

[NAME OF PURCHASER]

 

By 

 

 

 

--------------------------------------------------------------------------------

 

 

Name:

 

 

Title:

-2-

--------------------------------------------------------------------------------



EXHIBIT B

FORM OF JOINDER SUPPLEMENT

                    JOINDER SUPPLEMENT, dated as of the date set forth in Item 1
of Schedule I hereto, among BXG TIMESHARE TRUST I (the “Issuer”), BLUEGREEN
CORPORATION, as Seller and Servicer (the “Servicer”), BLUEGREEN TIMESHARE
FINANCE CORPORATION I, as Depositor, the Purchaser set forth in Item 2 of
Schedule I hereto (the “Additional Purchaser”), and Branch Banking and Trust
Company, as Agent for the Purchasers under, and as defined in, the Note Funding
Agreement described below (in such capacity, the “Agent”).

WITNESSETH

                    WHEREAS, this Supplement is being executed and delivered in
accordance with subsection 2.2(c) of the Second Amended and Restated Note
Funding Agreement, dated as of June 1, 2009, among BXG TIMESHARE TRUST I, as
Issuer, BLUEGREEN CORPORATION, as Seller and Servicer, BLUEGREEN TIMESHARE
FINANCE CORPORATION I, as Depositor, the Purchasers parties thereto, and the
Agent (as from time to time amended, supplemented or otherwise modified in
accordance with the terms thereof, the “Note Funding Agreement”; unless
otherwise defined herein, terms defined in the Note Funding Agreement are used
herein as therein defined); and

                    WHEREAS, the Additional Purchaser (if it is not already a
Purchaser party to the Note Funding Agreement) wishes to become a Purchaser
party to the Note Funding Agreement;

                    NOW, THEREFORE, the parties hereto hereby agree as follows:

          Upon receipt by the Agent of five counterparts of this Supplement, to
each of which is attached a fully completed Schedule I and Schedule II, each of
which has been executed by the Additional Purchaser, the Issuer and the Agent,
the Agent will transmit to the Servicer, the Issuer, the Indenture Trustee and
the Additional Purchaser a Joinder Effective Notice, substantially in the form
of Schedule III to this Supplement (a “Joinder Effective Notice”). Such Joinder
Effective Notice shall be executed by the Agent and shall set forth, inter alia,
the date on which the transfer effected by this Supplement shall become
effective (the “Joinder Effective Date”). From and after the Joinder Effective
Date, the Additional Purchaser shall be a Purchaser party to the Note Funding
Agreement for all purposes thereof having an initial Commitment Percentage and a
Commitment, if applicable, as set forth in such Schedule II.

          Concurrently with the execution and delivery hereof, the Additional
Purchaser will deliver to the Issuer and the Indenture Trustee an executed
Investment Letter in the form of Exhibit A to the Note Funding Agreement.

          Each of the parties to this Supplement agrees and acknowledges that at
any time and from time to time upon the written request of any other party, it
will execute and deliver such further documents and do such further acts and
things as such other party may reasonably request in order to effect the
purposes of this Supplement.

-1-

--------------------------------------------------------------------------------



          By executing and delivering this Supplement, the Additional Purchaser
confirms to and agrees with the Agent and the Purchaser as follows: (i) neither
the Agent nor any other Purchaser makes any representation or warranty or
assumes any responsibility with respect to any statements, warranties or
representations made in or in connection with the Note Funding Agreement (other
then representations or warranties made by such respective parties) or the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Note Funding Agreement or any other instrument or document furnished
pursuant thereto, or with respect to the financial condition of the Seller, the
Servicer, the Depositor, the Issuer or the Indenture Trustee, or the performance
or observance by the Seller, the Servicer, the Depositor, the Issuer or the
Indenture Trustee of any of their respective obligations under the Note Funding
Agreement or the Indenture or any other instrument or document furnished
pursuant hereto; (ii) the Additional Purchaser confirms that it has received a
copy of such documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into this Supplement; (iii) the
Additional Purchaser will, independently and without reliance upon the Agent or
any other Purchaser and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Note Funding Agreement; (iv) each Purchasing
Purchaser appoints and authorizes the Agent to take such action as agent on its
behalf and to exercise such powers under the Note Funding Agreement and the
Indenture as are delegated to the Agent by the terms thereof, together with such
powers as are reasonably incidental thereto, all in accordance with Section 7 of
the Note Funding Agreement; and (vi) the Additional Purchaser agrees (for the
benefit of the Agent, the other Purchasers, the Indenture Trustee, the Seller,
the Servicer, the Depositor and the Issuer) that it will perform in accordance
with their terms all of the obligations which by the terms of the Note Funding
Agreement are required to be performed by it as a Purchaser.

          Schedule II hereto sets forth the Commitment and the Commitment
Expiration Date, if applicable, and the initial Investing Office of the
Additional Purchaser, as well as administrative information with respect to the
Additional Purchaser.

          THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

                    (i)          Notwithstanding anything contained herein or in
any other Transaction Document to the contrary, it is expressly understood and
agreed by the parties hereto that (a) this Supplement is executed and delivered
by Wilmington Trust Company, not individually or personally but solely as Owner
Trustee, in the exercise of the powers and authority conferred and vested in it
under the Trust Agreement, (b) each of the representations, undertakings and
agreements herein made on the part of the Issuer is made and intended not as a
personal representation, undertaking or agreement by Wilmington Trust Company
but is made and intended for the purpose for binding only the Issuer and the
Trust Estate, and (c) under no circumstances shall Wilmington Trust Company be
personally liable for the payment of any indebtedness or expenses of the Issuer
or be liable for the breach or failure of any obligation, representation,
warranty or covenant made or undertaken by the Issuer under this Supplement or
any other Transaction Documents.

-2-

--------------------------------------------------------------------------------



                    IN WITNESS WHEREOF, the parties hereto have caused this
Supplement to be executed by their respective duly authorized officers on
Schedule I hereto as of the date set forth in Item 1 of Schedule I hereto.

-3-

--------------------------------------------------------------------------------



SCHEDULE I TO
JOINDER SUPPLEMENT

COMPLETION OF INFORMATION AND
SIGNATURES FOR JOINDER SUPPLEMENT

 

 

 

 

Re:     

Second Amended and Restated Note Funding Agreement, dated as of June 1, 2009,
among BXG TIMESHARE TRUST I, as Issuer, BLUEGREEN CORPORATION, as Seller and
Servicer, BLUEGREEN TIMESHARE FINANCE CORPORATION I, as Depositor, the
Purchasers party thereto and Branch Banking and Trust Company, as Agent.

 

 

 

Item 1:

 

Date of Joinder Supplement:

 

 

 

Item 2:

 

Additional Purchaser:

 

 

 

Item 3:

 

Signatures of Parties to Agreement:


 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

as Additional Purchaser

 

 

 

 

 

 

By:

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

[By: 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

Name:

 

 

 

Title:]

 

 

 

 

 

 

 

BXG TIMESHARE TRUST I

 

 

 

as Issuer

 

 

 

 

 

 

By __________________, not in its individual capacity, but solely as Owner
Trustee

 

 

 

 

 

By:

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

BRANCH BANKING AND TRUST

 

 

 

COMPANY, as Agent

 

 

 

 

 

 

By:

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

Name:

 

 

 

Title:

 

-1-

--------------------------------------------------------------------------------



 

 

 

 

 

 

BLUEGREEN CORPORATION,

 

 

 

as Seller and Servicer

 

 

 

 

 

 

By:  

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

BLUEGREEN TIMESHARE FINANCE

 

 

CORPORATION I, as Depositor

 

 

 

 

 

 

By:

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

Name:

 

 

 

Title:

 

-2-

--------------------------------------------------------------------------------



SCHEDULE II TO
JOINDER SUPPLEMENT

LIST OF INVESTING OFFICES, ADDRESSES
FOR NOTICES AND COMMITMENT

 

 

 

 

 

[Additional Purchaser]

 

 

 

 

 

 

 

 

 

Initial Commitment Percentage:

 

 

 

 

(if applicable)

 

 

 

%

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

Class of Notes

 

 

 

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

Initial Commitment:

 

$

 

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

Office and Address for Notices:

 

 

 

 

-1-

--------------------------------------------------------------------------------



SCHEDULE III TO
JOINDER SUPPLEMENT

FORM OF
JOINDER EFFECTIVE NOTICE

 

 

To:

[Names and addresses of

 

Issuer, Seller, Servicer, Indenture Trustee, Depositor
Agent and Additional Purchaser]

                    The undersigned, as Agent under the Second Amended and
Restated Note Funding Agreement, dated as of June 1, 2009, among BXG TIMESHARE
TRUST I, as Issuer, BLUEGREEN CORPORATION, as Seller and Servicer, BLUEGREEN
TIMESHARE FINANCE CORPORATION I, as Depositor, the Purchasers parties thereto
and Branch Banking and Trust Company, as Agent for the Purchasers thereunder,
acknowledges receipt of five executed counterparts of a completed Joinder
Supplement. [Note: attach copies of Schedules I and II from such Agreement.]
Terms defined in such Supplement are used herein as therein defined.

                    Pursuant to such Supplement, you are advised that the
Joinder Effective Date will be _____________, .

Very truly yours,

BRANCH BANKING AND TRUST COMPANY, as Agent

 

 

By: 

 

 

--------------------------------------------------------------------------------

 

Name:

 

Title:

-1-

--------------------------------------------------------------------------------



EXHIBIT C

FORM OF TRANSFER SUPPLEMENT

                    TRANSFER SUPPLEMENT, dated as of the date set forth in Item
1 of Schedule I hereto, among the transferor Purchaser set forth in Item 2 of
Schedule I hereto (the “Transferor Purchaser”), the Purchasing Purchaser set
forth in Item 3 of Schedule I hereto (the “Purchasing Purchaser”), and Branch
Banking and Trust Company, as Agent for the Purchasers under, and as defined in,
the Note Funding Agreement described below (in such capacity, the “Agent”).

WITNESSETH:

                    WHEREAS, this Supplement is being executed and delivered in
accordance with subsection 8.1(e) of the Second Amended and Restated Note
Funding Agreement, dated as of June 1, 2009, among BXG TIMESHARE TRUST I, as
Issuer, BLUEGREEN CORPORATION, as Seller and Servicer, BLUEGREEN TIMESHARE
FINANCE CORPORATION I, as Depositor, the Purchasers parties thereto and the
Agent (as from time to time amended, supplemented or otherwise modified in
accordance with the terms thereof, the “Note Funding Agreement”; unless
otherwise defined herein, terms defined in the Note Funding Agreement are used
herein as therein defined);

                    WHEREAS, the Purchasing Purchaser (if it is not already a
Purchaser party to the Note Funding Agreement) wishes to become a Purchaser
party to the Note Funding Agreement and the Purchasing Purchaser wishes to
acquire and assume from the Transferor Purchaser, certain of the rights,
obligations and commitments under the Note Funding Agreement; and

                    WHEREAS, the Transferor Purchaser wishes to sell and assign
to the Purchasing Purchaser, certain of its rights, obligations and commitments
under the Note Funding Agreement.

                    NOW, THEREFORE, the parties hereto hereby agree as follows:

          (a)      Upon receipt by the Agent of five counterparts of this
Supplement, to each of which is attached a fully completed Schedule I and
Schedule II, each of which has been executed by the Transferor Purchaser, the
Purchasing Purchaser [,the Issuer]1 and the Agent, the Agent will transmit to
the Servicer, the Seller, the Issuer, the Depositor, the Indenture Trustee, the
Transferor Purchaser and the Purchasing Purchaser a Transfer Effective Notice,
substantially in the form of Schedule III to this Supplement (a “Transfer
Effective Notice”). Such Transfer Effective Notice shall be executed by the
Agent and shall set forth, inter alia, the date on which the transfer effected
by this Supplement shall become effective (the “Transfer Effective Date”). From
and after the Transfer Effective Date the Purchasing Purchaser shall be a
Purchaser party to the Note Funding Agreement for all purposes thereof.

          (b)      At or before 12:00 Noon, local time of the Transferor
Purchaser, on the Transfer Effective Date, the Purchasing Purchaser shall pay to
the Transferor Purchaser, in immediately available funds, an amount equal to the
purchase price, as agreed between the Transferor Purchaser and such Purchasing
Purchaser (the “Purchase Price”), of the portion set forth on

 

 

--------------------------------------------------------------------------------

1

If required by the Note Funding Agreement.

-1-

--------------------------------------------------------------------------------



Schedule II hereto being purchased by such Purchasing Purchaser of the
outstanding advances under the Note owned by the Transferor Purchaser (such
Purchasing Purchaser’s “Purchase Percentage”) and other amounts owing to the
Transferor Purchaser under the Note Funding Agreement or otherwise in respect of
the Notes. Effective upon receipt by the Transferor Purchaser of the Purchase
Price from the Purchasing Purchaser, the Transferor Purchaser hereby irrevocably
sells, assigns and transfers to the Purchasing Purchaser, without recourse,
representation or warranty, and the Purchasing Purchaser hereby irrevocably
purchases, takes and assumes from the Transferor Purchaser, the Purchasing
Purchaser’s Purchase Percentage of [(i)] the presently Outstanding Note Balance
under the Notes owned by the Transferor Purchaser and other amounts owing to the
Transferor Purchaser in respect of the Notes, together with all instruments,
documents and collateral security pertaining thereto, [and (ii) the Purchasing
Purchaser’s Purchase Percentage of the Commitment Percentage and the Commitment
of the Transferor Purchaser and other rights, duties and obligations of the
Transferor Purchaser under the Note Funding Agreement.] This Supplement is
intended by the parties hereto to effect a purchase by the Purchasing Purchaser
and sale by the Transferor Purchaser of interests in the Notes, and it is not to
be construed as a loan or a commitment to make a loan by the Purchasing
Purchaser to the Transferor Purchaser. The Transferor Purchaser hereby confirms
that the amount of the Outstanding Note Balance of the Notes is $______________
and its Percentage Interest thereof is ___%, which equals $______________ as of
______, 200_. Upon and after the Transfer Effective Date (until further modified
in accordance with the Note Funding Agreement), the Commitment Percentage of the
Transferor Purchaser and the Purchasing Purchaser and the Commitment of the
Transferor Purchaser and the Purchasing Purchaser shall be as set forth in
Schedule II to this Supplement.

          (c)      The Transferor Purchaser has made arrangements with the
Purchasing Purchaser with respect to (i) the portion, if any, to be paid, and
the date or dates for payment, by the Transferor Purchaser to the Purchasing
Purchaser of any fees heretofore received by the Transferor Purchaser pursuant
to the Note Funding Agreement prior to the Transfer Effective Date and (ii) the
portion, if any, to be paid, and the date or dates for payment, by the
Purchasing Purchaser to the Transferor Purchaser of fees or interest received by
the Purchasing Purchaser pursuant to the Note Funding Agreement or otherwise in
respect of the Notes from and after the Transfer Effective Date.

          (d)      All principal payments that would otherwise be payable from
and after the Transfer Effective Date to or for the account of the Transferor
Purchaser in respect of the Notes shall, instead, be payable to or for the
account of the Transferor Purchaser and the Purchasing Purchaser, as the case
may be, in accordance with their respective interests as reflected in this
Supplement.

          (e)      All interest, fees and other amounts that would otherwise
accrue for the account of the Transferor Purchaser from and after the Transfer
Effective Date pursuant to the Note Funding Agreement or in respect of the Notes
shall, instead, accrue for the account of, and be payable to or for the account
of, the Transferor Purchaser and the Purchasing Purchaser, as the case may be,
in accordance with their respective interests as reflected in this Supplement.
In the event that any amount of interest, fees or other amounts accruing prior
to the Transfer Effective Date was included in the Purchase Price paid by the
Purchasing Purchaser, the Transferor Purchaser and the Purchasing Purchaser will
make appropriate arrangements for payment by the

-2-

--------------------------------------------------------------------------------



Transferor Purchaser to the Purchasing Purchaser of such amount upon receipt
thereof from the Agent.

          (f)      Concurrently with the execution and delivery hereof, the
Purchasing Purchaser will deliver to Agent, the Issuer and the Indenture Trustee
an executed Investment Letter in the form of Exhibit A to the Note Funding
Agreement.

          (g)      Each of the parties to this Supplement agrees and
acknowledges that (i) at any time and from time to time upon the written request
of any other party, it will execute and deliver such further documents and do
such further acts and things as such other party may reasonably request in order
to effect the purposes of this Supplement, and (ii) the Agent shall apply each
payment made to it under the Note Funding Agreement, whether in its individual
capacity or as Agent, in accordance with the provisions of the Note Funding
Agreement, as appropriate.

          (h)      By executing and delivering this Supplement, the Transferor
Purchaser and the Purchasing Purchaser confirm to and agree with each other and
the Agent and the Purchaser as follows: (i) other than the representation and
warranty that it is the legal and beneficial owner of the interest being
assigned hereby free and clear of any adverse claim created by or through it,
the Transferor Purchaser makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Note Funding Agreement or the Indenture or the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Note Funding Agreement or any other instrument or document furnished
pursuant thereto; (ii) the Transferor Purchaser makes no representation or
warranty and assumes no responsibility with respect to the financial condition
of the Seller, the Servicer, the Depositor, the Issuer or the Indenture Trustee,
or the performance or observance by the Seller, the Servicer, the Depositor, the
Issuer or the Indenture Trustee of any of their respective obligations under the
Note Funding Agreement, the Indenture or any other instrument or document
furnished pursuant hereto; (iii) each Purchasing Purchaser confirms that it has
received a copy of such documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into this Supplement; (iv)
each Purchasing Purchaser will, independently and without reliance upon the
Agent, the Transferor Purchaser or any other Purchaser and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Note
Funding Agreement or the Indenture; (v) each Purchasing Purchaser appoints and
authorizes the Agent to take such action as agent on its behalf and to exercise
such powers under the Note Funding Agreement and the Indenture as are delegated
to the Agent by the terms thereof, together with such powers as are reasonably
incidental thereto, all in accordance with Section 7 of the Note Funding
Agreement; and (vi) each Purchasing Purchaser agrees (for the benefit of the
Transferor Purchaser, the Issuer, the Agent, the Purchasers, the Indenture
Trustee, the Depositor, the Seller, the Servicer and the Issuer) that it will
perform in accordance with their terms all of the obligations which by the terms
of the Note Funding Agreement are required to be performed by it as a Purchaser.

          (i)      [Schedule II hereto sets forth the revised Commitment
Percentage and Commitment of the Transferor Purchaser, the Commitment
Percentage, the Commitment of the Purchasing Purchaser, as applicable, and the
initial Investing Office of the Purchasing Purchaser, as well as administrative
information with respect to the Purchasing Purchaser.]

-3-

--------------------------------------------------------------------------------



          (j)      THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

                    IN WITNESS WHEREOF, the parties hereto have caused this
Supplement to be executed by their respective duly authorized officers on
Schedule I hereto as of the date set forth in Item 1 of Schedule I hereto.

-4-

--------------------------------------------------------------------------------



SCHEDULE I TO
TRANSFER SUPPLEMENT

COMPLETION OF INFORMATION AND
SIGNATURES FOR TRANSFER SUPPLEMENT

 

 

 

 

Re:

Second Amended and Restated Note Funding Agreement, dated as of June 1, 2009,
among BXG TIMESHARE TRUST I, BLUEGREEN CORPORATION, as Seller and Servicer,
BLUEGREEN TIMESHARE FINANCE CORPORATION I, as Depositor, the Purchasers party
thereto and Branch Banking and Trust Company, as Agent.


 

 

Item 1:

Date of Transfer Supplement:

 

 

Item 2:

Transferor Purchaser:

 

 

Item 3:

Purchasing Purchaser:

 

 

Item 4:

Signatures of Parties to Agreement:


 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

as Transferor Purchaser

 

 

 

 

 

By:

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

By:

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

as Purchasing Purchaser

 

 

 

 

 

By:

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

By:

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

Name:

 

 

 

Title:

-1-

--------------------------------------------------------------------------------



CONSENTED TO AND ACCEPTED BY:

BRANCH BANKING AND TRUST COMPANY, as Agent

 

 

 

 

By:

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

By:

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

BXG TIMESHARE TRUST I

 

 

 

 

 

By __________, not in its individual

 

 

 

capacity, but solely as Owner
Trustee

 

 

 

 

 

By:

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

BLUEGREEN CORPORATION,

 

 

 

as Seller and Servicer

 

 

 

 

 

By:

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

BLUEGREEN TIMESHARE FINANCE CORPORATION I, as Depositor

 

 

 

 

By:

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

Name:

 

 

 

Title:

 

-2-

--------------------------------------------------------------------------------



SCHEDULE II TO
TRANSFER SUPPLEMENT

LIST OF INVESTING OFFICES, ADDRESSES
FOR NOTICES, ASSIGNED INTERESTS, PURCHASE
AND COMMITMENT PERCENTAGES AND PURCHASE PRICE

 

 

 

 

 

 

[Transferor Purchaser]

 

 

 

 

 

 

 

 

 

 

 

Commitment Percentage:

 

 

 

 

 

 

 

 

 

 

 

Transferor Purchaser Commitment Percentage
Prior to Sale:

 

 

 

%

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

Commitment Percentage Sold:

 

 

 

%

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

Commitment Percentage Retained:

 

 

 

%

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

Commitment:

 

 

 

 

 

 

 

 

 

 

 

Transferor Purchaser Commitment
Prior to Sale:

 

$

 

 

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

Commitment Sold:

 

$

 

 

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

Commitment Retained

 

$

 

 

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

Class of Notes

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

D.

Outstanding Note Balance of Notes:

 

 

 

 

 

 

 

 

 

 

 

Transferor Purchaser

 

 

 

 

 

Outstanding Note Balance of Notes Prior to Sale:

 

$

 

 

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

Outstanding Note Balance of Notes Sold:

 

$

 

 

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

Outstanding Note Balance of Notes Retained:

 

$

 

 

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

E.

Purchase Percentage:

 

 

 

%

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

[Purchasing Purchaser]

 

 

 

 

 

 

 

 

 

 

 

Commitment Percentage:

 

 

 

%

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

Commitment:

 

$

 

 

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

C.

Outstanding Note Balance of Notes Owned Immediately After Sale:

 

$

 

 

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

Address for Notices:

 

 

 

 

 

 

 

 

 

Investing Office:

 

 

 

 

-1-

--------------------------------------------------------------------------------



SCHEDULE III TO
TRANSFER SUPPLEMENT

Form of
Transfer Effective Notice

 

 

 

 

To:

[Name and address of

 

 

Issuer, Servicer, Indenture Trustee, the Transferor

 

 

Purchaser and the Purchasing Purchaser]

                    The undersigned, as Agent under the Second Amended and
Restated Note Funding Agreement, dated as of June 1, 2009, among BXG TIMESHARE
TRUST I, as Issuer, BLUEGREEN CORPORATION, as Seller and Servicer, BLUEGREEN
TIMESHARE FINANCE CORPORATION I, as Depositor, the Purchasers parties thereto
and Branch Banking and Trust Company, as Agent for the Purchasers thereunder,
acknowledges receipt of five executed counterparts of a completed Transfer
Supplement. [Note: attach copies of Schedules I and II from such Agreement.]
Terms defined in such Supplement are used herein as therein defined.

                    Pursuant to such Transfer Supplement, you are advised that
the Transfer Effective Date will be _____________, 200_.

Very truly yours,

BRANCH BANKING AND TRUST COMPANY, as Agent

 

 

 

 

By:

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

Name:

 

 

 

Title:

 

1

--------------------------------------------------------------------------------



EXHIBIT D

FORM OF BORROWING NOTICE

          SECOND AMENDED AND RESTATED NOTE FUNDING AGREEMENT (the “Agreement”),
dated as of June 1, 2009, by and among BXG TIMESHARE TRUST I, a Delaware
statutory trust (the “Issuer”), BLUEGREEN CORPORATION, a Massachusetts
corporation (“Bluegreen”), BLUEGREEN TIMESHARE FINANCE CORPORATION I, a Delaware
corporation (the “Depositor”), the PURCHASERS from time to time parties hereto
(collectively, the “Purchasers”) and BRANCH BANKING AND TRUST COMPANY (“BB&T”),
a North Carolina corporation, as agent for the Purchasers (together with its
successors in such capacity, the “Agent”).

 

 

Purchaser:

--------------------------------------------------------------------------------

 

 

Issuer:

BXG Timeshare Trust I

 

 

Requested Funding Date:

--------------------------------------------------------------------------------

 

 

Transmission Date:

--------------------------------------------------------------------------------


 

 

 

 

 

Timeshare Loans to be Pledged:

 

 

See attachment

 

 

 

 

 

 

Borrowing Base Prior to Funding:

 

$

--------------------------------------------------------------------------------

 

 

 

 

 

 

Borrowing Base After Funding:

 

$

--------------------------------------------------------------------------------

 

 

 

 

 

 

Available Commitment Prior to Funding:

 

$

--------------------------------------------------------------------------------

 

 

 

 

 

 

Available Commitment After Funding:

 

$

--------------------------------------------------------------------------------

 

 

 

 

 

 

Requested Wire Amount

 

$

--------------------------------------------------------------------------------

 

 

 

 

 

 

Wire Instructions:

 

 

 

 

2

--------------------------------------------------------------------------------



Requested by:

BXG TIMESHARE TRUST I

 

 

 

By:

Wilmington Trust Company,

 

 

not in its individual capacity, but solely as Owner Trustee

 

 

 

By:

 

 

 

 

--------------------------------------------------------------------------------

 

 

Name:

 

Title:

 

 

 

 

 

BLUEGREEN CORPORATION

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

 

Name:

 

Title:

 

 

 

 

 

BLUEGREEN TIMESHARE FINANCE CORPORATION I

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

 

Name:

 

Title:

 

 

2

--------------------------------------------------------------------------------



Attachment

SCHEDULE OF TIMESHARE LOANS PROPOSED TO BE PLEDGED

This schedule will be supplemented from time to time by the Schedule of
Timeshare Loans attached to a borrowing notice dated subsequent to the date
hereof. Each such Schedule of Timeshare Loans shall be deemed to be incorporated
herein and made a part hereof for all purposes.

1

--------------------------------------------------------------------------------



SCHEDULE A

Subsidiaries and Divisions

1

--------------------------------------------------------------------------------



SCHEDULE B

Tradenames

1

--------------------------------------------------------------------------------



SCHEDULE C

Material Transactions

1

--------------------------------------------------------------------------------



SCHEDULE 4.1(k)

Tax Schedule

          In 2005, the State of Tennessee Audit Division (the “Division”)
audited certain subsidiaries within Bluegreen Resorts for the period from
December 1, 2001 through December 31, 2004. On September 23, 2006, the Division
issued a notice of assessment for approximately $652,000 of accommodations tax
based on the use of Bluegreen Vacation Club accommodations by Bluegreen Vacation
Club members who became members through the purchase of non-Tennessee property.
Bluegreen believes the attempt to impose such a tax is contrary to Tennessee
law, and intends to vigorously oppose such assessment by the Division. An
informal conference was held in early December 2007 to discuss this matter with
representatives of the Division. No formal resolution of the issue was reached
during the conference and no further action has been initiated yet by the State
of Tennessee. There is no assurance that Bluegreen will be successful in
contesting the current assessment.

          The State of North Carolina recently completed an income tax audit of
Bluegreen Corporation for the tax years ending December 31, 2004 through
December 31, 2006 with no material adjustments. On March 20, 2009 North Carolina
sent correspondence notifying Bluegreen Corporation that the state was revising
its recently completed income tax audit. The proposed revision relates to a
$61.5 million “dividend” presented on Bluegreen’s 2002 income tax return that
the state believes should reduce the net economic losses that Bluegreen used to
decrease its taxes owed in years 2004 through 2005. This reduction in the
available net economic loss would create additional income tax of approximately
$376,000. On May 7, 2009, Bluegreen formally objected to the assessment and
requested departmental review of the issue. Bluegreen believces that no true
cash dividend was received by it and, therefore, a reduction in the net economic
losses for the years in question is not warranted. Although Bluegreen intends to
vigorously oppose such assessment, no assurance exists that it will prevail.

1

--------------------------------------------------------------------------------